EXHIBIT 10.22

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
Three asterisks denote omissions.

 

U.S. $1,000,000,000

 

BRIDGE LOAN AGREEMENT

 

Dated as of August 2, 2013

 

Among

 

THE KROGER CO.

 

as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN

 

as Initial Lenders

 

and

 

BANK OF AMERICA, N.A.

 

as Administrative Agent

 

and

 

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Co-Syndication Agents

 

and

 

CITIBANK, N.A.

and

THE ROYAL BANK OF SCOTLAND PLC

 

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Sole Lead Arranger and Sole Bookrunning Manager

 

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
Three asterisks denote omissions.

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

6

 

 

 

 

SECTION 1.01. Certain Defined Terms

6

 

 

 

 

SECTION 1.02. Computation of Time Periods

19

 

 

 

 

SECTION 1.03. Accounting Terms

19

 

 

 

ARTICLE II

19

 

 

 

 

SECTION 2.01. The Advances

19

 

 

 

 

SECTION 2.02. Making the Advances

19

 

 

 

 

SECTION 2.03. [Reserved]

20

 

 

 

 

SECTION 2.04. Fees

20

 

 

 

 

SECTION 2.05. Termination or Reduction of the Commitments

21

 

 

 

 

SECTION 2.06. Repayment of Advances

21

 

 

 

 

SECTION 2.07. Interest on Advances

21

 

 

 

 

SECTION 2.08. Interest Rate Determination

22

 

 

 

 

SECTION 2.09. Conversion of Advances

22

 

 

 

 

SECTION 2.10. Prepayments

22

 

 

 

 

SECTION 2.11. Increased Costs; Illegality

23

 

 

 

 

SECTION 2.12. Payments and Computations

24

 

 

 

 

SECTION 2.13. Sharing of Payments, Etc.

25

 

 

 

 

SECTION 2.14. Taxes

25

 

 

 

 

SECTION 2.15. Evidence of Debt

26

 

 

 

 

SECTION 2.16. Use of Proceeds

27

 

 

 

 

SECTION 2.17. The Defaulting Lenders

27

 

 

 

ARTICLE III

28

 

 

 

 

SECTION 3.01. Conditions Precedent to Effectiveness

28

 

 

 

 

SECTION 3.02. Conditions Precedent to Borrowing

28

 

--------------------------------------------------------------------------------


 

 

SECTION 3.03. Determinations Under Section 3.02

30

 

 

 

ARTICLE IV

30

 

 

 

 

SECTION 4.01. Representations and Warranties of the Borrower

30

 

 

 

ARTICLE V

31

 

 

 

 

SECTION 5.01. Affirmative Covenants

31

 

 

 

 

SECTION 5.02. Negative Covenants

34

 

 

 

 

SECTION 5.03. Financial Covenants

36

 

 

 

ARTICLE VI

37

 

 

 

 

SECTION 6.01. Events of Default

37

 

 

 

ARTICLE VII

39

 

 

 

 

SECTION 7.01. Appointment and Authority

39

 

 

 

 

SECTION 7.02. Rights as a Lender

39

 

 

 

 

SECTION 7.03. Exculpatory Provisions

39

 

 

 

 

SECTION 7.04. Reliance by Administrative Agent

40

 

 

 

 

SECTION 7.05. Indemnification

40

 

 

 

 

SECTION 7.06. Delegation of Duties

40

 

 

 

 

SECTION 7.07. Resignation of Administrative Agent

41

 

 

 

 

SECTION 7.08. Non-Reliance on Administrative Agent and Other Lenders

41

 

 

 

 

SECTION 7.09. No Other Duties, Etc.

41

 

 

 

 

SECTION 7.10. Administrative Agent May File Proofs of Claim

41

 

 

 

ARTICLE VIII

42

 

 

 

 

SECTION 8.01. Waivers; Amendments, Etc.

42

 

 

 

 

SECTION 8.02. Notices, Etc.

43

 

 

 

 

SECTION 8.03. Expenses; Indemnity

44

 

 

 

 

SECTION 8.04. Right of Set-off

45

 

 

 

 

SECTION 8.05. Binding Effect

46

 

 

 

 

SECTION 8.06. Successors and Assigns

46

 

 

 

 

SECTION 8.07. Confidentiality

49

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

 

SECTION 8.08. Governing Law

50

 

 

 

 

SECTION 8.09. Execution in Counterparts; Integration;

50

 

 

 

 

SECTION 8.10. Jurisdiction; Consent to Service of Process

50

 

 

 

 

SECTION 8.11. Patriot Act

50

 

 

 

 

SECTION 8.12. [Reserved]

50

 

 

 

 

SECTION 8.13. No Advisory or Fiduciary Responsibility

50

 

 

 

 

SECTION 8.14 Waiver of Jury Trial

52

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule I - List of Applicable Lending Offices

 

 

 

 

 

Schedule 4.01(c) - Required Authorizations and Approvals

 

 

 

 

 

Schedule 4.01(f) - Disclosed Litigation

 

 

 

 

 

Schedule 8.02 - Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

-

Form of Notice of Borrowing

 

 

 

Exhibit B

-

Form of Assignment and Acceptance

 

 

 

Exhibit C

-

Form of Opinion of Counsel for the Borrower

 

 

 

Exhibit D

-

Form of Administrative Questionnaire

 

 

 

Exhibit E

-

Form of Solvency Certificate

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
Three asterisks denote omissions.

 

BRIDGE LOAN AGREEMENT

 

Dated as of August 2, 2013

 

THE KROGER CO., an Ohio corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
Schedule I hereto, and BANK OF AMERICA, N.A. (“Bank of America”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders (as hereinafter defined), U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as co-syndication agents, and CITIBANK, N.A.  and
THE ROYAL BANK OF SCOTLAND PLC, as co-documentation agents for the Lenders,
agree as follows:

 

PRELIMINARY STATEMENT:

 

The Borrower intends to acquire (the “Acquisition”) Harris Teeter
Supermarkets, Inc. (the “Acquired Company”) pursuant to that certain Agreement
and Plan of Merger dated as of July 8, 2013 among the Borrower, Hornet
Acquisition, Inc. and the Acquired Company (such agreement, together with all
schedules and exhibits attached thereto and all Transaction Documents (as
defined therein), the “Acquisition Agreement”).  The Acquisition will be
effected by the merger of the Borrower’s wholly-owned subsidiary into the
Acquired Company, after which the Acquired Company will be a wholly-owned
subsidiary of the Borrower.

 

To finance, in part, the Acquisition, the Borrower has requested that the
Lenders provide a senior unsecured bridge term loan facility, and the Lenders
are willing to do so on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth hereinbelow, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties, the
parties hereto do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.  Certain Defined Terms.

 

As used in this Bridge Loan Agreement (this “Agreement”), the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

 

“Acquired EBITDA” means, for any period, with respect to any Acquired Entity,
(a) the sum of (i) Acquired Net Income for such period, (ii) depreciation and
amortization expense for such period, (iii) interest expense net of interest
income for such period, (iv) Federal and state income taxes for such period as
determined in accordance with GAAP, (v) extraordinary losses that have been
included in the calculation of Acquired Net Income for such period and (vi) LIFO
charges included in the calculation of Acquired Net Income for such period minus
(b) the sum of (i) extraordinary gains that have been included in the
calculation of Acquired Net Income for such period and (ii) LIFO credits
included in the calculation of Acquired Net Income for such period.

 

“Acquired Company” has the meaning specified in the Preliminary Statement.

 

“Acquired Company Material Adverse Effect” means any event, change,
circumstance, occurrence, effect or state of facts that (a) is materially
adverse to the business, assets, condition (financial or otherwise) or results
of operations of the Acquired Company and its Subsidiaries, taken as a whole, or
(b) materially impairs, or prevents or materially delays, the ability of the
Acquired Company to consummate the Merger or any of the other transactions
contemplated by the Acquisition Agreement; provided, however, that in the case
of clause (a) only, the determination of an Acquired Company Material

 

--------------------------------------------------------------------------------


 

Adverse Effect shall exclude the following events, changes, circumstances,
occurrences, effects and states of fact:  (i) those generally affecting the
industry of the Acquired Company, or the economy or the financial or securities
markets of the United States, including effects on such industry, economy or
markets resulting from any regulatory and political conditions or developments
in general provided that such events, changes, circumstances, occurrences,
effects and states of fact do not have a substantially disproportionate impact
on the Borrower and its Subsidiaries, taken as a whole; (ii) any outbreak or
escalation of hostilities or declared or undeclared acts of war or terrorism;
(iii) changes or proposed changes in Law or GAAP, provided that such changes or
proposed changes do not have a substantially disproportionate impact on the
Acquired Company and its Subsidiaries, taken as a whole; (iv) any change, in and
of itself, in the market price or trading volume of any securities of the
Acquired Company, or any change of or failure to meet, in and of itself, any
internal or public projections, forecasts, budgets or estimates of or relating
to the Acquired Company or any of its Subsidiaries for any period (it being
understood that the underlying causes of such change or failure may, if they are
not otherwise excluded from the definition of Acquired Company Material Adverse
Effect, be taken into account in determining whether a Acquired Company Material
Adverse Effect has occurred); (v) the execution, announcement, performance and
existence of the Acquisition Agreement, including any actual or potential loss
or impairment after the date hereof of any Contract as a result thereof;
(vi) any action taken or not taken by the Acquired Company at the written
request of the Borrower; and (vii) any action taken by the Borrower, Merger Sub
or any of their Affiliates.  Capitalized terms used but not otherwise defined in
the definition of “Acquired Company Material Adverse Effect” shall have the
meanings assigned to such terms in the Acquisition Agreement as in effect on the
date hereof.

 

“Acquired Entity” means any Person in the Borrower’s line of business or the
assets of any Person in the Borrower’s line of business to be invested in or
acquired.

 

“Acquired Entity Fiscal Quarter” means, with respect to any Acquired Entity, any
fiscal quarter of such Acquired Entity.

 

“Acquired Net Income” means, for any period, with respect to any Acquired
Entity, the net income of such Acquired Entity for such period before the
payment of dividends on all capital stock, determined in accordance with GAAP.

 

“Acquisition” has the meaning specified in the Preliminary Statement.

 

“Acquisition Agreement” has the meaning specified in the Preliminary Statement. 
Any reference to the Acquisition Agreement shall be a reference to the copy of
the Acquisition Agreement delivered to the Arranger on July 8, 2013 at 9:33 P.M.
marked “EXECUTION COPY” and the related Company Disclosure Schedule delivered to
the Arranger on July 8, 2013 at 9:33 P.M. and include any modifications thereto
(subject to the limitations set forth in Section 3.02(c)).

 

“Acquisition Agreement Representations” means the representations made by or
with respect to the Acquired Company and its subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower or its Affiliate has the right to terminate its
obligations under the Acquisition Agreement, or to decline to consummate the
Acquisition pursuant to the Acquisition Agreement, as a result of a breach of
such representations in the Acquisition Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 8.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit D or any other form approved by the Administrative Agent.

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

 

“Affiliate” means, with respect to any designated Person, any other Person that
has a relationship with the designated Person whereby either of such Persons
directly or indirectly controls or is controlled by or is under common control
with the other of such Persons, or holds or beneficially owns 10% or more of the
equity interest in the other Person or 10% or more of any class of voting
securities of the other Person.  The term “control” means the possession,
directly or indirectly, of the power, whether or not exercised, to direct or
cause the direction of the management or policies of any Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance, such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means, on any date, a percentage per annum determined by
reference to the Borrower’s Performance Level in effect on such date as set
forth below, provided that the Applicable Margin shall increase by 0.25% per
annum every 90 days after the Closing Date:

 

Performance
Level

 

Applicable Margin for
Base Rate Advances

 

Applicable Margin for
Eurodollar Rate Advances

 

Level 1

 

0.250

%

1.250

%

Level 2

 

0.500

%

1.500

%

Level 3

 

1.000

%

2.000

%

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and to the extent required by Section 8.06, accepted by
the Borrower and the Administrative Agent, in substantially the form of
Exhibit B hereto or such other form as shall be approved by the Administrative
Agent.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the one-month Eurodollar Rate plus 1.00%.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

“Borrower Materials” has the meaning specified in Section 5.01(h).

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type, made, converted or continued on the same date and, in the case of
Eurodollar Rate Advances, as to which a single Interest Period is in effect.

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advances, on which dealings are carried on in the London
interbank market.

 

“Capital Lease Obligation” means, with respect to any lessee, the obligations
under any lease of property that, in accordance with GAAP, should be capitalized
on such lessee’s balance sheet.

 

“Change of Control” means any one or more of the following events:

 

(a)                                 the acquisition, by contract or otherwise,
by any Person or group (as such term is defined for purposes of Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations pertaining thereto), other than the trusts for the
employee benefit plans (as defined in Section 3(2) of ERISA) maintained by the
Borrower or any Subsidiary of the Borrower that is an ERISA Affiliate, of
beneficial ownership (within the meaning of Rule 13d-3, or any regulation or
ruling promulgated to replace or supplement Rule 13d-3, of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Borrower representing 20% or more of the voting power of all securities of
the Borrower, or

 

(b)                                 during any period of up to 24 consecutive
months, commencing before or after the date of this Agreement, individuals who
at the beginning of such period were directors of the Borrower (together with
any new directors whose election by the Board of Directors or whose nomination
for election by the stockholders of the Borrower was approved by a vote of at
least 75% of the directors then in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved) shall cease for any reason to constitute at least 75% of
the Board of Directors of the Borrower.

 

“Closing Date” means the first date all the conditions precedent in Section 3.02
are satisfied (or waived in accordance with Section 8.01), and in any event no
later than the End Date.

 

“Commitment” means as to any Lender (a) the amount set forth opposite such
Lender’s name on Schedule I hereto as such Lender’s “Commitment” or (b) if such
Lender has entered into an Assignment and Acceptance, the amount set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 8.06(d), as such amount may be reduced pursuant to Section 2.05.

 

“Commitment Date” means July 9, 2013.

 

“Commitment Letter” means that certain Commitment Letter, dated July 8, 2013,
among Bank of America, MLPF&S, and the Borrower.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP,
including principles of consolidation, consistent with those applied in the
preparation of the Consolidated financial statements referred to in
Section 4.01(e).

 

“Consolidated Cash Interest Expense” means, for any period, interest expense net
of interest income, whether paid or accrued (including the interest component of
Capital Lease Obligations) on all Debt of the Borrower and its Subsidiaries on a
Consolidated basis for such period, including (a) commissions and other fees and
charges payable in connection with letters of credit, (b) net payments payable
in connection with all Interest Rate Agreements, (c) interest capitalized during
construction and (d) cash dividends paid in respect of any preferred stock
issued by the Borrower, but excluding, however, the sum of (i) interest expense
not payable in cash, (ii) amortization of discount and deferred debt expense and
(iii) gains and losses due to the extinguishment of Debt, all as determined in
conformity with GAAP.

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for any period, on a Consolidated basis for the
Borrower and its Subsidiaries, (a) the sum of (i) Consolidated Net Income for
such period, (ii) depreciation and amortization expense for such period,
(iii) interest expense net of interest income for such period, (iv) Federal and
state income taxes for such period as determined in accordance with GAAP,
(v) extraordinary losses (and any unusual losses in excess of $1,000,000 arising
in or outside of the ordinary course of business not included in extraordinary
losses (determined in accordance with GAAP) that have been included in the
calculation of Consolidated Net Income) for such period, (vi) LIFO charges that
have been included in the calculation of Consolidated Net Income for such period
and (vii) charges related to the consolidation of the UFCW multi-employer
pension funds in an aggregate amount not to exceed $650,000,000 minus (b) the
sum of (i) extraordinary gains (and any unusual gains in excess of $1,000,000
arising in or outside of the ordinary course of business not included in
extraordinary gains (determined in accordance with GAAP) that have been included
in the calculation of Consolidated Net Income) for such period and (ii) LIFO
credits that have been included in the calculation of Consolidated Net Income
for such period.

 

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Consolidated Subsidiaries for such period, before the payment of
dividends on all capital stock, determined in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means, to the Borrower and its Subsidiaries
on a Consolidated basis determined in accordance with generally accepted
accounting principles, the aggregate amounts of assets (less depreciation and
valuation reserves and other reserves and items deductible from gross book value
of specific asset accounts under generally accepted accounting principles) which
under generally accepted accounting principles would be included on a balance
sheet after deducting therefrom (a) all liability items except deferred income
taxes, commercial paper, short-term bank Debt, Funded Indebtedness (as defined
in the Indenture), other long term liabilities and shareholders’ equity and
(b) all goodwill, trade names, trademarks, patents, unamortized debt discount
and expense and other like intangibles, which in each case would be so included
on such balance sheet.

 

“Consolidated Rental Expense” means, for any period, the aggregate rental
expense (including any contingent or percentage rental expense) of the Borrower
and its Subsidiaries on a Consolidated basis for such period (excluding real
estate taxes and common area maintenance charges) in respect of all rent
obligations under all operating leases for real or personal property minus any
rental income of the Borrower and its Subsidiaries on a Consolidated basis for
such period, all as determined in conformity with GAAP.

 

“Consolidated Tangible Assets” means, to the Borrower and its Subsidiaries on a
Consolidated basis determined in accordance with generally accepted accounting
principles, the aggregate amounts of assets (less depreciation and valuation
reserves and other reserves and items deductible from gross book value of
specific asset accounts under generally accepted accounting principles) which
under generally accepted accounting principles would be included on a balance
sheet after deducting therefrom all goodwill, trade names, trademarks, patents,
unamortized debt discount and expense and other like intangibles, which would be
so included on such balance sheet.

 

“Consolidated Total Interest Expense” means, for any period, interest expense
net of interest income, whether paid or accrued (including the interest
component of Capital Lease Obligations) on all Debt of the Borrower and its
Subsidiaries on a Consolidated basis for such period, including (a) commissions
and other fees and charges payable in connection with letters of credit, (b) net
payments payable in connection with all Interest Rate Agreements and (c) cash
dividends paid in respect of any preferred stock issued by the Borrower, but
excluding, however, (i) amortization of deferred debt expense (ii) interest
capitalized during construction and (iii) gains and losses due to the
extinguishment of Debt, all as determined in conformity with GAAP.

 

“Contemplated Financings” means Debt issued in the capital markets (a) after the
Commitment Date and prior to the consummation of the Acquisition in the amount
of approximately $850,000,000 and

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

(b) at or immediately prior to the consummation of the Acquisition in the amount
of approximately $1,500,000,000.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.02(b), 2.08 or
2.09.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money or for the deferred purchase price of property or
services (including all obligations, contingent or otherwise, of such Person in
connection with letter of credit facilities, acceptance facilities or other
similar facilities and in connection with any agreement to purchase, redeem,
exchange into debt securities, convert into debt securities or otherwise acquire
for value (i) any capital stock of such Person or (ii) any warrants, rights or
options to acquire such capital stock, now or hereafter outstanding), (b) all
obligations of such Person evidenced by bonds, notes, debentures or other
similar instruments, (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (d) all Capital Lease Obligations of such Person,
(e) all Debt referred to in clause (a), (b), (c) or (d) above secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any lien, security interest or other charge or encumbrance upon
or in property (including accounts and contract rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Debt, (f) all Guaranteed Debt of such Person and (g) any preferred stock of such
Person that is classified as a liability on such Person’s Consolidated balance
sheet.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Default Rate” has the meaning specified in Section 2.07(b).

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder within three Business Days of the date required to
be funded by it hereunder, (b) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner reasonably satisfactory to the
Administrative Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any debtor relief law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a governmental authority.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disclosed Litigation” has the meaning specified in Section 4.01(f)

 

“Domestic Lending Office” means, with respect to any Lender, the office or
offices of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
specify in writing to the Borrower and the Administrative Agent.

 

“Duration Fees” has the meaning specified in Section 2.04.

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

“End Date” means March 31, 2014, as such date may be extended in accordance with
the Acquisition Agreement, but in any event not later than September 30, 2014.

 

“Effective Date” means the date on which the conditions precedent set forth in
Section 3.01 shall have been satisfied.

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund and (iv) any other Person approved by the Administrative Agent
and, so long as no Default has occurred and is continuing, the Borrower, such
approval not to be unreasonably withheld; provided, however, that no Defaulting
Lender, and neither the Borrower nor any Affiliate of the Borrower, shall
qualify as an Eligible Assignee.

 

“Environmental Laws” means all current and future Federal, state, local and
foreign laws, rules or regulations, codes, ordinances, orders, decrees,
judgments or injunctions issued, promulgated, approved or entered thereunder or
other requirements of Governmental Authorities or the common law, relating to
health, safety, or pollution or protection of the environment, including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals or industrial, toxic or hazardous
substances, or wastes into the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata) or otherwise relating to
the manufacture, processing, distribution, use, generation, treatment, storage,
disposal, transport or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances, or wastes, or underground storage
tanks and emissions therefrom.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, or any
successor statute, as the same may be amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414 of the Internal Revenue Code.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office or
offices of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
specify in writing to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Advance,
the rate per annum equal to the London Interbank Offered Rate or a successor
thereto as approved by the Administrative Agent (“LIBOR”), as published by
Reuters (or such other commercially available source providing quotations of
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Advance
on any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for US Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

“Eurodollar Rate Reserve Percentage” means the reserve percentage under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Rate Advances is
determined).

 

“Events of Default” has the meaning specified in Section 6.01.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means a fluctuating rate per annum equal for each day to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means that certain fee letter, dated July 8, 2013, among Bank of
America, MLPF&S, and the Borrower.

 

“Financial Officer” means, with respect to any corporation, the chief financial
officer, principal accounting officer, treasurer or controller of such
corporation.

 

“Fiscal Quarter” means (a) with respect to the first Fiscal Quarter of any
Fiscal Year, the first 16 calendar weeks of such Fiscal Year, (b) with respect
to the second Fiscal Quarter of such Fiscal Year, the next successive period of
12 calendar weeks in such Fiscal Year, (c) with respect to the third Fiscal
Quarter of any Fiscal Year, the next successive period of 12 calendar weeks in
such Fiscal Year and (d) with respect to the last Fiscal Quarter of any Fiscal
Year, the period of time after the first three Fiscal Quarters of such Fiscal
Year through the last day of such Fiscal Year.

 

“Fiscal Year” means a year of 364 or 371 days, as the case may be, ending on the
Saturday closest to the 31st day of January in any calendar year, and such
Fiscal Year, when referred to from time to time herein by reference to a
calendar year shall be the Fiscal Year that includes February 28th of such
calendar year.

 

“Fitch” means Fitch, Inc.

 

“Fixed Charge Coverage Ratio” means the ratio (determined as of the last day of
each Fiscal Quarter for the Rolling Period ending on such day) of (a) the sum of
(i) Consolidated EBITDA for such Rolling Period and (ii) Consolidated Rental
Expense for such Rolling Period to (b) the sum of (i) Consolidated Cash Interest
Expense for such Rolling Period and (ii) Consolidated Rental Expense for such
Rolling Period.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funding Fees” has the meaning specified in Section 2.04.

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

13

--------------------------------------------------------------------------------


 

“GAAP” has the meaning specified in Section 1.03.

 

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

 

“Guaranteed Debt” of any Person means all Debt referred to in clause (a), (b),
(c), (d) or (e) of the definition of the term “Debt” in this Section guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (a) to pay or
purchase such Debt or to advance or supply funds for the payment or purchase of
such Debt, (b) to purchase, sell or lease (as lessee or lessor) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Debt or to assure the holder of such Debt against loss,
(c) to supply funds to, or in any other manner invest in, the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (d) otherwise to assure a
creditor against loss, but excluding leases at a rental at least as favorable to
the Borrower as could be obtained in an arm’s-length transaction with a party
that is not an Affiliate.

 

“Hazardous Materials” means any toxic substance, hazardous waste, hazardous
constituents, hazardous materials, asbestos or asbestos containing material,
polychlorinated biphenyls, petroleum, including crude oil and any fractions
thereof, or other wastes, chemicals, substances or materials regulated by any
Environmental Laws.

 

“Indenture” means the indenture dated as of June 25, 1999 between the Borrower
and U.S. Bank National Association, as supplemented by the Twenty-Fourth
Supplemental Indenture dated as of January 19, 2012.

 

“Information Memorandum” means the information memorandum dated July 2013 used
by the Arranger in connection with the syndication of the Commitments.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one or
three months, as the Borrower may, upon notice received by the Administrative
Agent not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the first day of such Interest Period, select; provided, however, that:

 

(i)            the Borrower may not select any Interest Period that ends after
the Maturity Date;

 

(ii)           Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

 

(iii)          whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

(iv)          whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

14

--------------------------------------------------------------------------------


 

such Interest Period, such Interest Period shall end on the last Business Day of
such succeeding calendar month.

 

“Interest Rate Agreement” means any forward contract, forward option, futures
contract, futures option, interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate floor agreement or
other similar agreement or arrangement entered into by the Borrower.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.06.

 

“Leverage Ratio” means the ratio (determined as of the last day of each Fiscal
Quarter for the Rolling Period ending on such day) of (i) Net Debt on such day
to (ii) the sum of (A) Consolidated EBITDA for such Rolling Period and (B) from
and after the making of any investment or acquisition, the Acquired EBITDA for
such Rolling Period for any Acquired Entity so invested in or acquired
(determined as of the last day of the Acquired Entity Fiscal Quarter ending
during such Rolling Period).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, assignment for security (whether collateral or otherwise),
hypothecation, encumbrance, lease, sublease, charge or security interest in or
on such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

“LIFO” means the pretax charge against income determined by using the
last-in-first-out method of valuing inventory.

 

“Loan Documents” means this Agreement, Notes, if any, and the Fee Letter.

 

“Material Adverse Change” means any material adverse change in the business,
assets, operations, properties, prospects or condition (financial or otherwise)
of the Borrower and its Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations, properties, prospects or condition (financial or otherwise)
of the Borrower and its Subsidiaries, taken as a whole, (b) material impairment
of the ability of the Borrower to perform any of its obligations under any Loan
Document to which it is or will be a party or (c) material impairment of the
rights of or benefits available to the Administrative Agent or the Lenders under
any Loan Document.

 

“Material Subsidiary” of the Borrower means, at any time, any Subsidiary of the
Borrower (other than any Subsidiary of the Borrower that is a captive insurance
company) having (a) assets with a value of not less than 5% of the total value
of the assets of the Borrower and its Consolidated Subsidiaries, taken as a
whole, or (b) Consolidated EBITDA not less than 5% of the Consolidated EBITDA of
the Borrower and its Consolidated Subsidiaries, taken as a whole, in each case
as of the end of or for the most recently completed Fiscal Year of the Borrower.

 

“Maturity Date” means the date that is 364 days after the Closing Date;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

15

--------------------------------------------------------------------------------


 

subsection (m) or (o) of Section 414 of the Internal Revenue Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Net Debt” means, on a Consolidated basis for the Borrower and its Subsidiaries
as of any date, (a) Debt minus (b) the sum as of such date of (i) the aggregate
outstanding amount of Debt represented by investments made by the Borrower in
Debt of another Person in connection with a real estate transaction, so long as
the Borrower or one of its Subsidiaries is or becomes an anchor tenant of the
real estate development with respect thereto and no more than two anchor tenants
exist with respect to such real estate development or the Borrower or one of its
Subsidiaries has a contractual obligation to make lease or other payments to
such Person as a result of the real estate transaction in which such Debt was
issued and (ii) the aggregate amount of Permitted Investments in excess of
$100,000,000.

 

“Note” has the meaning specified in Section 2.15.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Performance Level” means, as of any date of determination, the numerically
lowest level set forth below as then in effect, as determined in accordance with
the following provisions of this definition:

 

Level 1                   The Public Debt Rating is BBB or Baa2 or higher by S&P
or Moody’s, respectively;

 

Level 2                   The Public Debt Rating is BBB- or Baa3  by S&P or
Moody’s, respectively;

 

Level 3                   The Public Debt Rating is lower than BBB- or Baa3 by
S&P or Moody’s, respectively;

 

provided if any rating established or deemed to have been established by S&P or
Moody’s shall be changed (other than as a result of a change in the rating
system of any of S&P or Moody’s), such change shall be effective as of the date
on which such change is first announced publicly by the rating agency making
such change.  Any change in the Performance Level shall apply to all Eurodollar
Rate Advances made or continued on or after the commencement of the period (and
to Base Rate Advances that are outstanding at any time during the period)
commencing on the effective date of such change in the applicable Performance
Level and ending on the date immediately preceding the effective date of the
next such change in the applicable Performance Level.

 

“Permitted Investments” means (a) cash, (b) readily marketable securities issued
or guaranteed by the government of the United States of America or any agency
thereof having a maturity at the time of issuance not exceeding one year,
(c) commercial paper rated at least A-1 by S&P, P-1 by Moody’s or F-1 by Fitch,
in each case having a maturity at the time of issuance not exceeding 270 days,
(d) commercial paper rated at least A-2 by S&P, P-2 by Moody’s or F-2 by Fitch,
in each case having a maturity at the time of issuance not exceeding 30 days and
not exceeding for any issuer thereof $50,000,000, and (e) certificates of
deposit of or time deposits with any commercial bank, the long-term debt of
which has been assigned a rating of at least BBB by S&P or A3 by Moody’s and
which is a Lender and is organized and existing or doing business under the laws
of the United States of America or any state thereof or the District of
Columbia.

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

16

--------------------------------------------------------------------------------


 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government (domestic or foreign)
or any political subdivision or agency thereof.

 

“Plan” means any pension plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Internal Revenue Code that
is maintained for current or former employees, or any beneficiary thereof, of
the Borrower or any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 5.01(h).

 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower. 
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin shall be determined by
reference to the available rating; (b) if none of S&P or Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin will be set in accordance
with the Performance Level 3; (c) if the ratings established by S&P and Moody’s
shall fall within different levels, the Applicable Margin shall be based upon
the higher rating of such agencies, unless one of the ratings is at Performance
Level 1 and the other is at Performance Level 3, in which case the Applicable
Margin shall be determined by reference to Performance Level 2; (d) if any
rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (e) if S&P or Moody’s shall change the
basis on which ratings are established, or any such rating agency shall cease to
be in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of such amendment, the Applicable Margin shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

 

“Public Lender” has the meaning specified in Section 5.01(h).

 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Commitment as in
effect immediately prior to such termination) and the denominator of which is
the aggregate amount of all Commitments at such time (or, if the Commitments
shall have been terminated pursuant to Section 2.05 or 6.01, the aggregate
amount of all Commitments as in effect immediately prior to such termination).

 

“Register” has the meaning specified in Section 8.06(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any reportable event as defined in Section 4043(b) of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Internal Revenue Code).

 

“Required Lenders” means, at any time, Lenders holding at least 51% of the then
aggregate unpaid principal amount of all outstanding Advances or, if no such
principal amount is then outstanding, Lenders having at least 51% of the
Commitments; provided that the Commitment of, and the portion of the Advances
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

17

--------------------------------------------------------------------------------


 

“Responsible Officer” of any corporation means any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

 

“Rolling Period” means, in respect of any Fiscal Quarter, such Fiscal Quarter
and the three preceding Fiscal Quarters.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person (including,
for the avoidance of doubt, property consisting of the residual equity value of
such Person’s subsidiaries) is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person (including, for the avoidance of doubt,
property consisting of the residual equity value of such Person’s subsidiaries)
is greater than the amount that will be required to pay the probable liability
of such Person on the sum of its debts and other liabilities, including
contingent liabilities, (c) such Person has not, does not intend to, and does
not believe (nor should it reasonably believe) that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they become due (whether at maturity or otherwise), (d) such Person does not
have unreasonably small capital with which to conduct the businesses in which it
is engaged as such businesses are now conducted and are proposed to be conducted
following the Closing Date, (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, and (f) such Person is “solvent” within the meaning
given to that term and similar terms under the Bankruptcy Code of the United
States and applicable laws relating to fraudulent transfers and conveyances. 
The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Representations” means the representations and warranties of the
Borrower (in each case, solely as they relate to the Borrower) contained in
Sections 4.01(a), 4.01(b), 4.01(c), 4.01(d), 4.01(g), 4.01(h), 4.01(i),
4.01(j) and 4.01(k).

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Ticking Fees” has the meaning specified in Section 2.04.

 

“Transaction” means, collectively, (a) the consummation of the Acquisition,
(b) the execution and delivery by the Borrower of this Agreement, the borrowing
of Advances hereunder and the use of the proceeds thereof and (c) the issuance
by the Borrower of senior unsecured notes generating aggregate gross proceeds of
up to $2,350,000,000.

 

“Type” has the meaning specified in the definition of Advance, and refers to the
distinction between Base Rate Advances and Eurodollar Rate Advances.

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

18

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from”  means “from and including” and the words “to” and “until” each
mean “to but excluding”.

 

SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”).

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01.  The Advances.  Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make an Advance to the Borrower on the
Closing Date in an amount not to exceed such Lender’s Commitment at such time. 
The Borrowing on the Closing Date shall consist of Advances of the same Type
made on the same day by the Lenders ratably according to their respective
Commitments.  Amounts borrowed under this Section 2.01 and prepaid or repaid may
not be reborrowed.

 

SECTION 2.02.  Making the Advances.  (a)  Each Borrowing shall be made on
notice, given not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or the Business Day of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
by the Borrower to the Administrative Agent, which shall give to each Lender
prompt notice thereof by telecopier.  Each such notice of a Borrowing (a “Notice
of Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier in substantially the form of Exhibit A hereto, specifying therein the
requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Advance.  Each Lender shall, before 12:00 noon (New York City time) on
the date of such Borrowing, make available for the account of its Applicable
Lending Office to the Administrative Agent at the Administrative Agent’s Office,
in same day funds, such Lender’s ratable portion of such Borrowing.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower at the Administrative Agent’s address
referred to in Section 8.02.

 

(b)           Anything in subsection (a) above or Section 2.09 to the contrary
notwithstanding,

 

(i)            if the Eurodollar Rate cannot be determined for any Eurodollar
Rate Advances in accordance with clause (a) of the definition of “Eurodollar
Rate”, (A) the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances, (B) unless the Borrower then notifies the Administrative Agent that it
withdraws its Notice for an Advance, each such Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance (or if such Advance is then a Base Rate Advance, will continue as a
Base Rate Advance), and (C) the obligation of the Lenders to make Eurodollar
Rate Advances or to Convert Advances into Eurodollar Rate Advances shall be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist,

 

(ii)           if, with respect to any Eurodollar Rate Advances, the Lenders
required to make at least 51% of such Eurodollar Rate Advances notify the
Administrative Agent that the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Lenders of making or
funding their respective Eurodollar Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon (A) unless the Borrower notifies the

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

19

--------------------------------------------------------------------------------


 

Administrative Agent of its election to repay such Advances on the last day of
the then existing Interest Period therefor, each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (B) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist,

 

(iii)          there shall not be more than ten Interest Periods in effect.

 

(c)           Except as otherwise provided in this Agreement, each Notice of
Borrowing shall be irrevocable and binding on the Borrower and, in respect of
any Borrowing comprised of or including Eurodollar Rate Advances specified in
such Notice of Borrowing, the Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender solely as a result of any failure
by the Borrower to borrow on the date specified in the Notice of Borrowing for
such Borrowing, including any loss (including loss of anticipated profits), cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Eurodollar Rate Advance to be
made by such Lender as part of such Borrowing when such Eurodollar Rate Advance,
solely as a result of such failure, is not made on such date.  Without prejudice
to the survival of any other provision of this Agreement, the provisions of this
paragraph shall survive any termination of this Agreement.

 

(d)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing  (or in the case of a Base Rate
Borrowing, prior to 12:00 noon (New York City time) on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s ratable portion of such Borrowing, the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with subsection (a) of this
Section 2.02 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount.  If and to
the extent such Lender shall not have so made available to the Administrative
Agent on the date of any Borrowing such Lender’s ratable portion of such
Borrowing, such Lender agrees, and the Borrower agrees, to pay or repay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is paid or repaid to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing and (ii) in the case of the Borrower, the rate applicable to such
Borrowing (provided that such payment at the Federal Funds Rate with respect to
any Eurodollar Rate Advance shall not affect the status of such Advance as a
Eurodollar Rate Advance).  If such Lender shall pay to the Administrative Agent
such amount, the amount so paid shall constitute such Lender’s Advance as part
of such Borrowing for purposes of this Agreement from and including the date of
such Borrowing.

 

(e)           The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

 

SECTION 2.03.  [Reserved].

 

SECTION 2.04.  Fees.  (a)  Funding Fees.  The Borrower agrees to pay to the
Administrative Agent for distribution to each Lender a funding fee (the “Funding
Fee”) equal to 0.500% of such Lender’s Advance made on the Closing Date.

 

(b)           Ticking Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a ticking fee (the “Ticking Fee”) equal to
0.150% per annum on such Lender’s Commitment from August 23, 2013 to and
including the earlier of (i) the Closing Date and (ii) the termination of the
Commitments, payable in arrears on such earlier date.

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

20

--------------------------------------------------------------------------------


 

(c)           Duration Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a duration fee (the “Duration Fee”),
calculated as a percentage of the aggregate principal amount of the Advances
then outstanding, on the following dates if all Advances (if any) have not been
paid in full prior to such date:

 

Date

 

Fee Amount

 

90th day following the Closing Date

 

0.500

%

180th day following the Closing Date

 

0.750

%

270th day following the Closing Date

 

1.000

%

 

(d)           Administrative Agent’s Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, such fees as may from time to time be
agreed between the Borrower and the Administrative Agent.

 

SECTION 2.05.  Termination or Reduction of the Commitments.  (a)  The Commitment
of each Lender shall be automatically terminated on the earlier of (i) the
closing of the Acquisition without the use of Advances or (ii) the termination
of the Acquisition Agreement in accordance with its terms.

 

(b)           The Borrower shall have the right prior to the Closing Date, upon
at least three Business Days’ notice to the Administrative Agent, to terminate
in whole, or permanently reduce ratably in part (in a minimum principal amount
of $10,000,000 or any whole multiple of $1,000,000 in excess thereof), the
Commitments).

 

(c)           The Commitments shall automatically and permanently be ratably
reduced in the amount of, and on the date of any incurrence or issuance of
(i) debt securities or equity described in Section 2.10(b)(i) and (ii) to the
extent yielding gross proceeds in excess of $850,000,000, the aggregate gross
proceeds of the Contemplated Financings.

 

SECTION 2.06.  Repayment of Advances.  The Borrower shall repay to the
Administrative Agent for the account of each Lender on the Maturity Date the
aggregate principal amount of the Advances owing to such Lender on such date.

 

SECTION 2.07.  Interest on Advances.  (a)  Scheduled Interest.  The Borrower
shall pay interest on the unpaid principal amount of each Advance owing to each
Lender from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:

 

(i)            Base Rate Advances.  During such periods as such Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin, payable
quarterly in arrears on the third day of each January, April, July and
October and on the date such Base Rate Advance shall be Converted into a
Eurodollar Rate Advance or paid in full.

 

(ii)           Eurodollar Rate Advances.  During such periods as such Advance is
a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period plus (y) the Applicable Margin, payable on the last day of each
Interest Period.

 

(b)           Default Interest.  Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a) or (e), the Administrative Agent
shall, and upon the occurrence and during the continuance of any other Event of
Default, the Administrative Agent may, and upon the request of the Required
Lenders shall, require, the Borrower to pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i) or (a)(ii) of this
Section 2.07, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) of this Section 2.07 and (ii) the amount of any interest, fee or other
amount payable

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

21

--------------------------------------------------------------------------------


 

hereunder or any other Loan Document that is not paid when due, from the date
such amount shall be due until such amount shall be paid in full, payable in
arrears on the date such amount shall be paid in full and on demand, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on Base Rate Advances pursuant to clause (a)(i) of this Section 2.07
(the “Default Rate”), provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
whether or not previously required by the Administrative Agent.

 

SECTION 2.08.  Interest Rate Determination.  (a)  The Administrative Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Administrative Agent for purposes of Section 2.07(a).

 

(b)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders and
such Advances will automatically, on the last day to the then existing Interest
Period therefor, Convert into Base Rate Advances.

 

SECTION 2.09.  Conversion of Advances.  (a)  The Borrower may on any Business
Day, upon notice given to the Administrative Agent not later than 11:00 a.m.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion, and subject to the provisions of Sections 2.02(c), 2.07, 2.08,
2.09(d) and 2.11(c), Convert all or any Advances of one Type into Advances of
the other Type; provided, however, that (i) except as provided in
Section 2.11(d), any Conversion of any Eurodollar Rate Advances into Base Rate
Advances shall be made on, and only on, the last day of an Interest Period for
such Eurodollar Rate Advances, (ii) the Borrower may not Convert any Base Rate
Advances into Eurodollar Rate Advances unless such Base Rate Advances are in an
aggregate amount not less than $10,000,000 and (iii) no conversion of any
Advances shall result in more separate Interests periods than permitted under
Section 2.02(b)(iv).  Each such notice of a Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Type and aggregate amount of Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the Interest Period
for such Advances.

 

(b)           Each notice of Conversion shall be irrevocable and binding on the
Borrower and, in respect of any notice of Conversion to Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender solely as a result of any failure to Convert on
the date specified in such notice, including any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Eurodollar Rate Advance to be made by such Lender as part of such Conversion
when such Eurodollar Rate Advance, solely as a result of such failure, is not
made on such date.  Without prejudice to the survival of any other provision of
this Agreement, the provisions of this paragraph shall survive any termination
of this Agreement.

 

(c)           On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances having the same Interest Period shall be reduced, by
payment or prepayment or otherwise, to less than $10,000,000, such Advances
shall automatically Convert into Base Rate Advances.

 

(d)           Upon the occurrence of any Default and so long as such Default
shall continue, (i) each Eurodollar Rate Advance will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Lenders to make, or to Convert any
Advances into, Eurodollar Rate Advances shall be suspended.

 

SECTION 2.10.  Prepayments.  (a)  Optional Prepayments.  The Borrower may, upon
at least two Business Days’ notice in the case of Eurodollar Rate Advances, and
upon at least one Business Day’s notice in the case of Base Rate Advances, to
the Administrative Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment pursuant to this Section 2.10 shall be in an
aggregate principal amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and (y) in the event of any such prepayment of a Eurodollar Rate
Advance, such

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

22

--------------------------------------------------------------------------------


 

prepayment shall either be made on the last day of an Interest Period for such
Eurodollar Rate Advance or shall be made together with payment of all amounts
required pursuant to Section 8.03(c).

 

(b)           Mandatory Prepayments.  (i)  The Borrower shall prepay the
Advances, without premium or penalty, together with accrued interest to the date
of prepayment with (a) all net cash proceeds from the issuance or incurrence of
additional Debt of the Borrower or any Subsidiaries after the Commitment Date
(including, after the Closing Date, the Acquired Company and its Subsidiaries)
other than the Contemplated Financings to the extent yielding gross proceeds up
to $850,000,000, and (b) all net cash proceeds from any issuance of equity
interest by, or equity contribution to, the Borrower after the Commitment Date,
other than issuances to employees and directors in the ordinary course pursuant
to equity incentive plans.

 

(ii)           All prepayments by the Borrower under this subsection (b) shall
be made together with accrued interest to the date of such prepayment on the
principal amount prepaid and shall be applied first against the Advances to be
prepaid that are Base Rate Advances and thereafter against the Advances to be
prepaid that are Eurodollar Rate Advances having Interest Periods ending as
close as possible to the date of such prepayment.

 

SECTION 2.11.  Increased Costs; Illegality.  (a)  If, due to either (i) the
introduction of or any change (including any change by way of imposition or
increase of reserve requirements included in the Eurodollar Rate Reserve
Percentage) in or change in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances, then the Borrower shall from time to time,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased
cost.  A certificate as to the amount of such increased cost, submitted to the
Borrower and the Administrative Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.

 

(b)           If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender or any corporation controlling such Lender and that the amount of
such capital or liquidity is increased by or based upon the existence of such
Lender’s commitment to lend hereunder and other commitments of this type, then,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to the Administrative Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of such Lender’s commitment to lend
hereunder.  A certificate as to such amounts, submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

 

(c)           Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, as reasonably determined by any Lender, or
any central bank or other Governmental Authority shall assert that it is
unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to continue to fund or
maintain Eurodollar Rate Advances hereunder, then, on notice thereof and demand
therefor by such Lender to the Borrower through the Administrative Agent,
(i) the obligation of such Lender to make Eurodollar Rate Advances and to
Convert Advances into Eurodollar Rate Advances shall terminate and (ii) the
Borrower shall forthwith Convert all Eurodollar Rate Advances of such Lender
then outstanding into Base Rate Advances in accordance with Section 2.09, except
that such Conversion may occur, notwithstanding Section 2.09, other than on the
last day of the respective Interest Periods for such Eurodollar Rate Advances,
if the Borrower has paid all amounts payable under Section 8.03(c).

 

(d)           For the avoidance of doubt and notwithstanding anything herein to
the contrary, for the purposes of this Section 2.11, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

23

--------------------------------------------------------------------------------


 

successor or similar authority ) or the applicable United States or foreign
regulatory authorities (whether or not having the force of law), in case for
this clause (y) pursuant to Basel III, shall in each case be deemed to be a
change in law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

SECTION 2.12.  Payments and Computations.  (a)  The Borrower shall make each
payment hereunder and under the Notes, if any, without condition or deduction
for counterclaim, defense, recoupment or setoff, not later than 12:00 noon
(New York City time) on the day when due in U.S. dollars to the Administrative
Agent at the Administrative Agent’s Office in same day funds.  The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or Funding Fees, Ticking Fees
or Duration Fees ratably (other than amounts payable pursuant to
Section 2.04(d), 2.11, 2.14 or 8.03(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.  Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 8.06(d), from and after the effective date specified in such Assignment
and Acceptance, the Administrative Agent shall make all payments hereunder and
under the Notes, if any, in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

 

(b)           The Borrower hereby authorizes each Lender, if and to the extent
payment is not made when due hereunder, to charge from time to time against any
or all of the Borrower’s accounts with such Lender any amount so due to such
Lender prior to any sharing under Section 2.13.  Nothing contained in this
subsection (b) shall impair the obligations of any Lender under Section 2.13,
the rights of the Administrative Agent or any Lender under Section 8.04 or any
other rights and remedies (including other rights of set-off) that the
Administrative Agent or such Lender may have.

 

(c)           All computations of interest based on the Base Rate (including
when determined by reference to the Eurodollar Rate or the Federal Funds Rate)
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest based on the
Eurodollar Rate and fees shall be made by the Administrative Agent on the basis
of a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year). 
Interest shall accrue on each Advance for the day on which the Advance is made,
and shall not accrue on an Advance, or any portion thereof, for the day on which
the Advance or such portion is paid, provided that any Advance that is repaid on
the same day on which it is made shall bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

(d)           Whenever any payment hereunder or under the Notes, if any, shall
be stated to be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or fees, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

(e)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

24

--------------------------------------------------------------------------------


 

SECTION 2.13.  Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances made by it in excess of its ratable
share of payments on account of the Advances obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the Advances made to the other Lenders as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that (a) if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and each such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to each such other Lender’s ratable share (according to the proportion of
(i) the amount of such other Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered and (b) the provisions of this Section shall not be construed to apply
to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances to any assignee or participant, other than
an assignment to the Borrower or any Affiliate thereof (as to which the
provisions of this Section shall apply).  The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.13
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

 

SECTION 2.14.  Taxes.  (a)  Any and all payments by the Borrower hereunder or
under any Note shall be made, in accordance with Section 2.12, free and clear of
and without deduction for any and all current or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(including interest, additions to tax, and penalties thereon) imposed by the
United States of America or any political subdivision thereof (or, in the event
that the Borrower assigns any of its rights or obligations or any interest
hereunder or under any Notes, by any foreign country and its political
subdivisions in which the assignee is incorporated or is resident), excluding,
in the case of each Lender and the Administrative Agent, taxes imposed on or
measured by its net income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which the Administrative Agent or such Lender (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on or measured by its net income, and
franchise taxes imposed on it, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof (all such nonexcluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).  If the Borrower shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder to any
Lender or the Administrative Agent, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.14) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

 

(b)           In addition, the Borrower agrees to pay any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or under any Note or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or any Note (hereinafter referred to as “Other Taxes”).

 

(c)           The Borrower will indemnify each Lender and the Administrative
Agent for the full amount of Taxes or Other Taxes (including any Taxes or Other
Taxes imposed by any jurisdiction on amounts payable under this Section 2.14)
paid by such Lender or the Administrative Agent (as the case may be) and any
liability (including interest, expenses, additions to tax, and penalties)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted.  Payments under this indemnification
shall be made within 30 days from the date such Lender or the Administrative
Agent (as the case may be) makes written demand therefor.  However, in the case
of any Taxes not required by law to be deducted by the Borrower from or in
respect of any sum payable hereunder to any Lender or the Administrative Agent,
payment under this indemnification must be made by the Borrower only if such
written demand has been made within 60 days from the date on which such Lender
or the Administrative Agent, as the case may be, makes payment of the Taxes to
the relevant taxing authority.

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

25

--------------------------------------------------------------------------------


 

(d)           Within 30 days after the reasonable request therefor by the
Administrative Agent in connection with any payment of Taxes or Other Taxes, the
Borrower will furnish to the Administrative Agent, at its address referred to
in, or determined pursuant to, Section 8.02, the original or a certified copy of
an official receipt from the jurisdiction to which payment is made evidencing
payment thereof or, if unavailable, a certificate from the Borrower’s treasurer
or responsible officer that states that such payment has been made and that sets
forth the date and amount of such payment.

 

(e)           Prior to or on the Effective Date in the case of each Lender that
is a Lender on the Effective Date, and on the date of the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other
Lender, and from time to time thereafter if reasonably requested by the Borrower
or the Administrative Agent, each Lender organized under the laws of a foreign
jurisdiction that is exempt from United States Federal withholding tax, or that
is subject to such tax at a reduced rate under an applicable treaty, with
respect to payments under this Agreement has provided or is herewith providing
the Borrower or the Administrative Agent with an Internal Revenue Form W-8BEN or
Form W-8ECI or other certificate or document required under United States law to
establish entitlement to such exemption or reduced rate.  A determination of
whether a Lender is exempt from United States Federal withholding tax or is
subject to such tax at a reduced rate shall be within the reasonable judgment of
the Lender.

 

(f)            If a payment made to a Lender hereunder would be subject to
United States federal withholding tax if such Lender were to fail to comply with
the applicable reporting requirements (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law in the case of requirements imposed by FATCA and at
such other time or times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations, to determine that such Lender has complied
with such Lender’s obligations or to determine the amount to deduct and withhold
from such payment.

 

(g)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.14 shall survive the payment in full of principal and interest
hereunder.

 

SECTION 2.15.  Evidence of Debt.  (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.  The Borrower agrees that upon
notice by any Lender to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a promissory note or other evidence of indebtedness, in
form and substance reasonably satisfactory to the Borrower and such Lender (each
a “Note”), payable to the order of such Lender in a principal amount equal to
the Commitment of such Lender or, if such Note is used after the Closing Date,
in an amount equal to the principal amount of Advances made by such Lender.

 

(b)           The Register maintained by the Administrative Agent pursuant to
Section 8.06(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it, (iii) the amount of any principal or interest due and payable or to become
due and payable from the Borrower to each Lender hereunder, and (iv) the amount
of any sum received by the Administrative Agent from the Borrower hereunder and
each Lender’s share thereof.

 

(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

26

--------------------------------------------------------------------------------


 

Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

 

SECTION 2.16.  Use of Proceeds.  The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) to (a) finance, in
part, the Acquisition, and (b) pay fees and expenses incurred in connection with
the Transaction.

 

SECTION 2.17.  The Defaulting Lenders.  (a) Adjustments.  Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 8.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 8.04) under
this Agreement, shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default exists), to the funding of any
Advance in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement; third, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Advances under this Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Advances were made at a time when the
conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.  That Defaulting Lender shall not be entitled to
receive any Ticking Fee pursuant to Section 2.04 for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Advances of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Advances to be held on a pro rata basis by the Lenders
in accordance with their Ratable Shares (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender;

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

27

--------------------------------------------------------------------------------


 

provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender; and
provided further, however, the consent of the Borrower shall not be required if
a Default has occurred and is continuing on the date such Defaulting Lender is
determined to no longer be a Defaulting Lender.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01.  Conditions Precedent to Effectiveness .  The effectiveness of
this Agreement and the Commitment of each Lender hereunder is subject solely to
the Administrative Agent’s receipt of executed counterparts of this Agreement,
each of which may be delivered by facsimile or other electronic transmission
(including “pdf” and “tif”), each executed by a Responsible Officer of the
Borrower and a duly authorized officer of each Lender.  The Administrative Agent
shall promptly notify the Borrower and the Lenders of the Effective Date in
writing, and such notice shall be conclusive and binding.

 

SECTION 3.02.  Conditions Precedent to Borrowing.  The obligation of the Lenders
to make Advances hereunder on the Closing Date is subject solely to satisfaction
(or waiver) of the following conditions precedent, and upon satisfaction (or
waiver) of such conditions each Lender shall make its Advance hereunder on the
Closing Date:

 

(a)           The Administrative Agent shall have received on or before the
Closing Date the following, each dated such day, in form and substance
satisfactory to the Administrative Agent and in sufficient copies for each
Lender:

 

(i)            Certified copies of the resolutions of the Board of Directors of
the Borrower approving this Agreement and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement, the other Loan Documents and the Transaction.

 

(ii)           A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement, each other Loan Document and the
other documents to be delivered hereunder or thereunder.

 

(iii)          A certificate signed by any Responsible Officer of the Borrower
certifying that the conditions specified in Sections 3.02(b), (c) and (d) have
been satisfied on and as of the Closing Date.

 

(iv)          A certificate of good standing of the Borrower, certified on or
within ten days prior to the Closing Date by the Secretary of State of Ohio.

 

(v)           Copies of executed pay-off letters or letters terminating undrawn
commitments in respect of any indebtedness or credit facilities of the Acquired
Company contemplated to be repaid in accordance with the terms of the
Acquisition Agreement.

 

(vi)          A favorable opinion of Paul W. Heldman, Executive Vice President,
Secretary and General Counsel for the Borrower, substantially in the form of
Exhibit C hereto and as to such other matters as any Lender through the
Administrative Agent may reasonably request.

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

28

--------------------------------------------------------------------------------


 

(vii)                           A certificate as to the financial condition and
solvency of the Borrower and its Subsidiaries (on a consolidated basis, after
giving effect to the Transaction), in the form attached as Exhibit E hereto.

 

(viii)                        (A) With respect to the respective fiscal years of
the Borrower and the Acquired Company ending after the date of the Commitment
Letter, the consolidated balance sheet of each of the Borrower and the Acquired
Company as of the end of such fiscal year and related consolidated statements of
operations, cash flows and shareholders’ equity, accompanied by an unqualified
report thereon of the Borrower’s or Acquired Company’s auditors, as applicable;
(B) with respect to each fiscal quarter of the Acquired Company or the Borrower
ending after the date of the Commitment Letter, an unaudited balance sheet and
related statements of operations and cash flows of each of the Borrower and the
Acquired Company for such fiscal quarter and for the comparable periods of the
prior fiscal year (the “Quarterly Financial Statements”); (C) any additional
audited and unaudited financial statements for all recent, probable or pending
acquisitions by the Borrower or the Acquired Company that would be required to
be filed in a Form 8-K; and (D) a pro forma capitalization table of the Borrower
as of end of the latest fiscal quarter covered by the Quarterly Financial
Statements, in each case after giving effect to the Transaction.  The items
referred to in clauses (A) through (C) above shall be deemed to be delivered if
and when filed at www.sec.gov.

 

(ix)                              the receipt of a Notice of Borrowing in
accordance with the requirements hereof.

 

(b)                                 There shall have been no change, occurrence
or development since February 2, 2013, that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. 
There shall have been no change, occurrence or development since October 2,
2012, that would constitute an Acquired Company Material Adverse Effect.

 

(c)                                  The Acquisition shall have been
consummated, or shall be consummated substantially simultaneously with the
funding of the Advances on the Closing Date,  in accordance with the Acquisition
Agreement and such other agreements, instruments and documents relating to the
Transaction without giving effect to any amendment, waiver, consent,
modification or supplement that is materially adverse to the interests of the
Lenders without the prior written consent of the Arranger***.

 

(d)                                 The Acquisition Agreement Representations
shall be true and correct and the Specified Representations shall be true and
correct in all material respects.

 

(e)                                  All fees due to the Administrative Agent,
the Arranger and the Lenders and, to the extent invoiced at least two Business
Days prior to the Closing Date, all reasonable and documented expenses to be
paid or reimbursed to the Administrative Agent and the Arranger on or prior to
the Closing Date pursuant to the Commitment Letter, shall have been paid through
the closing proceeds.

 

(f)                                   The Borrower shall have provided at least
seven days prior to the Closing Date the documentation and other information to
the Administrative Agent that are required by regulatory authorities under
applicable “know-your-customer” rules and regulations, including the Patriot
Act, and requested by the Lenders at least ten Business Days prior to the
Closing Date.

 

(g)                                  The Borrower shall have (i) prepared one or
more preliminary prospectuses, offering memoranda or private placement memoranda
including all financial statements and other information that would be required
in a registration statement on Form S-1 for an offering registered under the
Securities Act of 1933 (as amended, and the rules and regulations promulgated
thereunder) relating to the Contemplated Financings, and thereafter prepared
supplements to or final versions of such prospectuses, offering memoranda or
private placement memoranda (collectively, the “Offering Document”), (ii) caused
the independent registered public accountants of the Borrower to render
customary “comfort letters” (including customary “negative assurances”) with
respect to the financial information in the Offering

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

29

--------------------------------------------------------------------------------


 

Document, (iii) caused the senior management and other representatives of the
Borrower to provide access in connection with due diligence investigations.

 

SECTION 3.03.  Determinations Under Section 3.02.  Without limiting the
generality of the provisions of the last paragraph of Section 7.03, for purposes
of determining compliance with the conditions specified in Section 3.02, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 

(a)                                 The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Ohio.

 

(b)                                 The execution, delivery and performance by
the Borrower of the Loan Documents and which are delivered hereunder and the
consummation of the transactions contemplated hereby and thereby, are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Borrower’s charter, regulations
or by-laws, as applicable, or (ii) law or any contractual restriction binding on
or affecting the Borrower.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party is required for the due execution,
delivery and performance by the Borrower of any Loan Document, except for those
authorizations, approvals, actions, notices and filings listed on
Schedule 4.01(c) hereto, all of which have been duly obtained, taken, given or
made and are in full force and effect.

 

(d)                                 This Agreement has been, and each of the
other Loan Documents when delivered will have been, duly executed and delivered
by the Borrower.  This Agreement is, and each of the other Loan Documents, when
delivered hereunder, will be, the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with their respective
terms.

 

(e)                                  The Consolidated balance sheet of the
Borrower and its Subsidiaries and variable interest entities in which the
Borrower is the primary beneficiary as at February 2, 2013, and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the Fiscal Year then ended, accompanied by an opinion of
PricewaterhouseCoopers LLP, independent public accountants, copies of which have
been furnished to each Lender, fairly present the Consolidated financial
condition of the Borrower and its Subsidiaries as at such date and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the period ended on such date, all in accordance with generally accepted
accounting principles consistently applied.  Since February 2, 2013, there has
been no Material Adverse Change.

 

(f)                                   There is no pending or threatened action,
suit, investigation, litigation or proceeding affecting the Borrower or any of
its Subsidiaries before any court, governmental agency or arbitrator that
(i) could be reasonably likely to have a Material Adverse Effect (other than the
matters set forth on Schedule 4.01(f) hereto (the “Disclosed Litigation”) and
there has been no adverse change in the status, or financial effect on the
Borrower or any of its Subsidiaries, of the Disclosed Litigation from that
described on Schedule 4.01(f) hereto, or (ii) purports to affect the legality,
validity or enforceability of the Loan Documents or the consummation of the
transactions contemplated hereby and thereby.

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

30

--------------------------------------------------------------------------------


 

(g)                                  The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), and no proceeds of any Advance will be used in a manner
that would result in any violation of the provisions of Regulations U or, except
as contemplated by the Transaction, to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

 

(h)                                 The Borrower is not an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

(i)                                     The Borrower and its Subsidiaries, on a
consolidated basis, will be Solvent after giving effect to the Transaction.

 

(j)                                    The condition specified in
Section 3.02(f) has been satisfied.

 

(k)                                 (i)                                    
Neither the Borrower, nor any of its Subsidiaries, or, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof is an individual or entity currently the subject of
any Sanctions, nor is the Borrower or any Subsidiary located, organized or
resident in a country or territory that is the subject of Sanctions.

 

(ii)                                  Neither the Borrower nor any of its
Subsidiaries or Affiliates, nor to the Borrower’s knowledge any director,
officer, employee, agent or representative of the Borrower or any of its
Subsidiaries or Affiliates, has taken or will take any action in furtherance of
an offer, payment, promise to pay, or authorization or approval of the payment
or giving of money, property, gifts or anything else of value, directly or
indirectly, to any “government official” (including any officer or employee of a
government or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) to influence official action or secure an improper advantage
to the extent the same would be a violation of any law applicable to the
Borrower, such Subsidiary or such Affiliate; and the Borrower and each of its
Subsidiaries and Affiliates have conducted its businesses in compliance with
anti-corruption laws applicable to the Borrower or such Subsidiary or Affiliate
and have instituted and maintain and will continue to maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01.  Affirmative Covenants.  So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:

 

(a)                                 Compliance with Laws, Etc.  Comply, and
cause each of its Subsidiaries to comply, in all material respects, with all
applicable laws, rules, regulations and orders, such compliance to include,
without limitation, compliance with ERISA and Environmental Laws.

 

(b)                                 Payment of Taxes, Etc.  Pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property; provided, however, that neither
the Borrower nor any of its Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge or claim that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained.

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

31

--------------------------------------------------------------------------------


 

(c)                                  Maintenance of Insurance.  Maintain, and
cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates; provided, however, that the Borrower and its
Subsidiaries may self-insure to the same extent as other companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates and to the extent consistent with
prudent business practice.

 

(d)                                 Preservation of Corporate Existence, Etc. 
Preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its corporate existence, rights (charter and statutory) and
franchises; provided, however, that the Borrower and its Subsidiaries may
consummate any merger or consolidation permitted under Section 5.02(b) and
provided further that neither the Borrower nor any of its Subsidiaries shall be
required to preserve any right or franchise if a Responsible Officer of the
Borrower or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Borrower, such Subsidiary or the Lenders.

 

(e)                                  Visitation Rights.  At any reasonable time
and from time to time, permit the Administrative Agent or any of the Lenders or
any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of their
officers or directors and with their independent certified public accountants.

 

(f)                                   Keeping of Books.  Keep, and cause each of
its Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each such Subsidiary in accordance with generally
accepted accounting principles in effect from time to time.

 

(g)                                  Maintenance of Properties, Etc.  Maintain
and preserve all of its properties in good working order and condition, ordinary
wear and tear excepted, and maintain all necessary licenses and permits if, in
each case, failure to so maintain and preserve would result in a Material
Adverse Effect.

 

(h)                                 Reporting Requirements.  Furnish to the
Lenders:

 

(i)                                     as soon as available and in any event
within 50 days after the end of each of the first three quarters of each Fiscal
Year of the Borrower, the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such quarter and Consolidated statements of income
and cash flows of the Borrower and its Subsidiaries for the period commencing at
the end of the previous Fiscal Year and ending with the end of such quarter,
duly certified (subject to year-end audit adjustments) by a Financial Officer of
the Borrower as having been prepared in accordance with generally accepted
accounting principles and certificates of a Financial Officer of the Borrower as
to compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03
and a calculation of the Leverage Ratio, provided that in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

 

(ii)                                  as soon as available and in any event
within 100 days after the end of each Fiscal Year of the Borrower, a copy of the
annual audit report for such year for the Borrower and its Subsidiaries,
containing the Consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of such Fiscal Year and Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by an opinion acceptable to the Required Lenders by
PricewaterhouseCoopers LLP or other independent public

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

32

--------------------------------------------------------------------------------


 

accountants acceptable to the Required Lenders, provided that in the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Borrower shall also provide, if necessary for
the determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

 

(iii)                               as soon as possible and in any event within
five days after the occurrence of each Default continuing on the date of such
statement, a statement of a Financial Officer of the Borrower setting forth
details of such Default and the action that the Borrower has taken and proposes
to take with respect thereto;

 

(iv)                              promptly after the sending or filing thereof,
copies of all quarterly and annual reports and proxy solicitations that the
Borrower sends to any of its securityholders, and copies of all reports on
Form 8-K that the Borrower or any Subsidiary files with the Securities and
Exchange Commission (other than reports on Form 8-K filed solely for the purpose
of incorporating exhibits into a registration statement previously filed with
the Securities and Exchange Commission);

 

(v)                                 promptly after the commencement thereof,
notice of all actions and proceedings before any court, governmental agency or
arbitrator affecting the Borrower or any of its Subsidiaries of the type
described in Section 4.01(f); and

 

(vi)                              such other information respecting the Borrower
or any of its Subsidiaries as any Lender through the Administrative Agent may
from time to time reasonably request.

 

The financial statements required to be delivered pursuant to clauses (i) and
(ii) and the reports required to be delivered pursuant to clause (iv) of this
Section 5.01(h) shall be deemed to have been delivered on the date on which the
same have been posted on the SEC’s website at www.sec.gov.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Proprietary Information, they shall be treated as set forth in
Section 8.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.” 
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

 

(i)                                     Subsidiary Guarantors.  Notify the
Administrative Agent at the time that any Subsidiary of the Borrower becomes a
guarantor of  any senior unsecured Debt of the Borrower, and promptly thereafter
(and in any event within 30 days), cause such Subsidiary to (a) become a
guarantor of the

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

33

--------------------------------------------------------------------------------


 

Borrower’s obligations under the Loan Documents by executing and delivering to
the Administrative Agent a counterpart of a guaranty in form and substance as
the Administrative Agent shall deem appropriate for such purpose, and
(b) deliver to the Administrative Agent documents of the types referred to in
Section 3.02(a)(i) and (ii), and favorable opinions of counsel to such
Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

(j)                                    Refinancing.  The Borrower shall use
commercially reasonable efforts to refinance the Advances with the proceeds of
the Contemplated Financings or any other debt or equity securities of the
Borrower or the Acquired Company as promptly as practicable following the
Closing Date.

 

SECTION 5.02.  Negative Covenants.  So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will not:

 

(a)                                 Liens, Etc.  Create or suffer to exist, or
permit any of its Subsidiaries to create or suffer to exist, any Lien on or with
respect to any of its properties, whether now owned or hereafter acquired, or
assign, or permit any of its Subsidiaries to assign, any right to receive
income, other than:

 

(i)                                     Liens on any property or assets of any
corporation existing at the time such corporation becomes a Subsidiary provided
that such Lien does not extend to any other property of the Borrower or any of
its Subsidiaries;

 

(ii)                                  Liens on any property or assets (including
stock) existing at the time of acquisition of such property or assets by the
Borrower or any of its Subsidiaries, or Liens to secure the payment of all or
any part of the purchase price of such property or assets (including stock),
upon the acquisition of such property or assets by the Borrower or any of its
Subsidiaries or to secure Debt incurred, assumed or guaranteed by the Borrower
or any of its Subsidiaries for the purpose of financing all or any part of the
purchase price of such property or in the case of  real property, construction
or improvements thereon or attaching to property substituted by the Borrower to
obtain the release of a Lien on other property of the Borrower on which a Lien
then exists, which Debt is incurred, assumed or guaranteed prior to, at the time
of, or within 18 months after such acquisition (or in the case of real property,
completion of construction (including any improvements on an existing asset) or
commencement of full operations at such property, whichever is later (which in
the case of a retail store is the opening of the store for business to the
public)), provided that in the case of any such acquisition, construction or
improvement, the Lien shall not apply to any other property or assets
theretofore owned by the Borrower or any of its Subsidiaries;

 

(iii)                               Liens securing Debt owing by any Subsidiary
of the Borrower to the Borrower or to another Subsidiary of the Borrower;

 

(iv)                              Liens on any property or assets of a
corporation existing at the time such corporation is merged into or consolidated
with the Borrower or any of its Subsidiaries or at the time of a purchase, lease
or other acquisition or the assets of a corporation or firm as an entirety or
substantially as an entirety by the Borrower or any of its Subsidiaries provided
that such Lien does not extend to any other property of the Borrower or any of
its Subsidiaries;

 

(v)                                 Liens on any property or assets of the
Borrower or any of its Subsidiaries in favor of the United States of America or
any State thereof, or any department, agency or instrumentality or political
subdivision of the United States of America or any State thereof, or in favor of
any other country, or any political subdivision thereof, to secure partial,
progress, advance or other payments pursuant to any contract or statute or to
secure any Debt incurred or guaranteed for the purpose of financing all or any
part of the purchase price (or, in the case of real property,

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

34

--------------------------------------------------------------------------------


 

the cost of construction) of the property or assets subject to such Liens
(including, but not limited to, Liens incurred in connection with pollution
control, industrial revenue or similar financing);

 

(vi)                              Liens existing on properties or assets of the
Borrower or any of its Subsidiaries existing on the Effective Date; provided
that such Liens shall secure only those obligations which they secure on the
Effective Date or any extension, renewal or replacement thereof;

 

(vii)                           any extension, renewal or replacement (or
successive extensions, renewals or replacements), in whole or in part, of any
Lien referred to in the foregoing clauses (i) to (vi), inclusive; provided that
such extension, renewal or replacement shall be limited to all or a part of the
property or assets which secured the Lien so extended, renewed or replaced (plus
improvements and construction on real property);

 

(viii)                        Liens imposed by law, such as mechanics’,
workmen’s, repairmen’s, materialmen’s, carriers’ warehouseman’s, vendors’, or
other similar Liens arising in the ordinary course of business of the Borrower
or any of its Subsidiaries, or governmental (federal, state or municipal) Liens
arising out of contracts for the sale of products or services by the Borrower or
any of its Subsidiaries, or deposits or pledges to obtain the release of any of
the foregoing Liens;

 

(ix)                              pledges, Liens or deposits under worker’s
compensation laws or similar legislation and Liens or judgments thereunder which
are not currently dischargeable, or in connection with bids, tenders, contracts
(other than for the payment of money) or leases to which the Borrower or any of
its Subsidiaries is a party, or to secure the public or statutory obligations of
the Borrower or any of its Subsidiaries, or in connection with obtaining or
maintaining self insurance or to obtain the benefits of any law, regulation or
arrangement pertaining to unemployment insurance, old age pensions, social
security or similar matters, or to secure surety, appeal or customs bonds to
which the Borrower or any of its Subsidiaries is a party, or in litigation or
other proceedings such as, but not limited to, interpleader proceedings, and
other similar pledges, Liens or deposits made or incurred in the ordinary course
of business;

 

(x)                                 Liens created by or resulting from any
litigation or other proceeding which is being contested in good faith by
appropriate proceedings, including Liens arising out of judgments or awards
against the Borrower or any of its Subsidiaries, with respect to which the
Borrower or such Subsidiary is in good faith prosecuting an appeal or
proceedings for review or for which the time to make an appeal has not yet
expired; or final unappealable judgment Liens which are satisfied within 30 days
of the date of judgment; or Liens incurred by the Borrower or any of its
Subsidiaries for the purpose of obtaining a stay or discharge in the course of
any litigation or other proceeding to which the Borrower or such Subsidiary is a
party;

 

(xi)                              Liens for taxes or assessments of governmental
charges or levies not yet due or delinquent, or which can thereafter be paid
without penalty, or which are being contested in good faith by appropriate
proceedings; landlord’s Liens on property held under lease; and any other Liens
or charges incidental to the conduct of the business of the Borrower or any of
its Subsidiaries or the ownership of the property or assets of any of them which
were not incurred in connection with the borrowing of money or the obtaining of
advances or credit and which do not, in the opinion of the Borrower, materially
impair the use of such property or assets in the operation of the business of
the Borrower or such Subsidiary or the value of such property or assets for  the
purposes of such business; or

 

(xii)                           Liens not permitted by the foregoing clauses
(i) to (xi), inclusive, if at the time of, and after giving effect to, the
creation or assumption of such Lien, the aggregate amount of all Debt of the
Borrower and its Subsidiaries secured by all Liens not so permitted by the
foregoing clauses (i) through (xi) above together with the Attributable Debt in
respect of Sale and Lease-

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

35

--------------------------------------------------------------------------------


 

Back Transactions (as such terms are defined in, and such amount is calculated
in accordance with, the Indenture) does not exceed 10% of Consolidated Net
Tangible Assets.

 

(b)                                 Mergers, Etc.  Merge or consolidate with or
into any Person, or permit any of its Subsidiaries to do so, except that any
Subsidiary of the Borrower may merge or consolidate with or into any other
Subsidiary of the Borrower or into any other Person (so long as the surviving
corporation is a Subsidiary of the Borrower), and except that any Subsidiary of
the Borrower or any other Person may merge into the Borrower, provided, in each
case, that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.

 

(c)                                  Accounting Changes.  Make or permit, or
permit any of its Subsidiaries to make or permit, any significant change in
accounting policies or reporting practices, except as required by generally
accepted accounting principles.  The parties acknowledge that the Borrower and
its Subsidiaries may change their fiscal years to conform the fiscal years of
the Borrower and its Subsidiaries.

 

(d)                                 Sales, Etc. of Assets.  Sell, lease,
transfer or otherwise dispose of, or permit any of its Subsidiaries to sell,
lease, transfer or otherwise dispose of, any assets, or grant any option or
other right to purchase, lease or otherwise acquire any assets, except
(i) dispositions of assets in the ordinary course of its business, (ii) in a
transaction authorized by subsection (b) of this Section, (iii) pursuant to
sale-leaseback transactions for not less than fair market value, (iv) in a
transaction with any Subsidiary and (v) sales of assets for fair value, provided
that the aggregate value of such assets sold, leased, transferred or otherwise
disposed of pursuant to clause (v) during the term of this Agreement shall not
be greater than 20% of the total assets from time to time before giving effect
to the LIFO reserve of the Borrower and its Subsidiaries on a Consolidated
basis.

 

(e)                                  Subsidiary Debt.  Permit any of its
Subsidiaries to create or suffer to exist, any Debt other than:

 

(i)                                     Debt owed to the Borrower or to a wholly
owned Subsidiary of the Borrower;

 

(ii)                                  Debt consisting of Capital Lease
Obligations;

 

(iii)                               Debt (after deducting Debt permitted under
clauses (i), (ii), and (iv) of this Section 5.02(e)) aggregating for all of the
Borrower’s Subsidiaries not more than 5% of Consolidated Tangible Assets at any
one time outstanding; and

 

(iv)                              endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business.

 

(f)                                   Sanctions.   Directly or indirectly, use
the proceeds of any Advances, or lend, contribute or  such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual, or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent or otherwise of  Sanctions.

 

SECTION 5.03.  Financial Covenants.  So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will:

 

(a)                                 Leverage Ratio.  Maintain a Leverage Ratio
(determined as of the last day of each Fiscal Quarter for the Rolling Period
ending on such day) of not greater than: 3.50:1.00.

 

(b)                             Fixed Charge Coverage Ratio.  Maintain a Fixed
Charge Coverage Ratio (determined as of the last day of any Fiscal Quarter for
the Rolling Period ending on such day) of not less than 1.70:1.00.

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

36

--------------------------------------------------------------------------------


 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)                                 The Borrower shall fail to pay any principal
of any Advance when the same becomes due and payable; or the Borrower shall fail
to pay any interest on any Advance or make any other payment of fees or other
amounts payable under this Agreement or any Note within three Business Days
after the same becomes due and payable; or

 

(b)                                 Any representation or warranty made by the
Borrower herein or by the Borrower (or any of its officers) in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made; or

 

(c)                                  (i) The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 5.01(d), (e) or
(h), 5.02 or 5.03, or (ii) the Borrower shall fail to perform or observe any
other term, covenant or agreement contained in any Loan Document on its part to
be performed or observed if such failure shall remain unremedied for 30 days
after written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or

 

(d)                                 The Borrower or any of its Subsidiaries
shall fail to pay any principal of or premium or interest on any Debt that is
outstanding in a principal or notional amount of at least $100,000,000 in the
aggregate (but excluding Debt outstanding hereunder) of the Borrower or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

(e)                                  The Borrower or any of its Subsidiaries
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Borrower or any of its Subsidiaries seeking to adjudicate it
as bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 30 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Borrower or any of its Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or

 

(f)                                   Any judgment or order for the payment of
money in excess of $100,000,000 shall be rendered against the Borrower or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

37

--------------------------------------------------------------------------------


 

appeal or otherwise, shall not be in effect; provided, however, that any such
judgment or order shall not be an Event of Default under this Section 6.01(f) if
and for so long as (i) the amount of such judgment or order is covered by a
valid and binding policy of insurance between the defendant and the insurer
covering payment thereof and (ii) such insurer, which shall be rated at least
“A” by A.M. Best Company, has been notified of, and has not disputed the claim
made for payment of, the amount of such judgment or order; or

 

(g)                                  Any non-monetary judgment or order shall be
rendered against the Borrower or any of its Subsidiaries that could be
reasonably expected to have a Material Adverse Effect, and there shall be any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(h)                                 Any Change of Control shall have occurred;
or

 

(i)                                     (x) A Reportable Event or Reportable
Events, or a failure to make a required installment or other payment (within the
meaning of Section 430(j) of the Internal Revenue Code) shall have occurred with
respect to any Plan or Plans, (y) a trustee shall be appointed by a United
States District Court to administer any such Plan or Plans or (z) the PBGC shall
institute proceedings (including giving notice of intent thereof) to terminate
any Plan or Plans, that, in any such case, results in liability of the Borrower
or any of its Subsidiaries to the PBGC or to a Plan in an aggregate amount
exceeding $100,000,000 and an amount due the PBGC or a Plan in respect of such
liability in an amount exceeding $100,000,000 remains unpaid 30 days after such
payment is due; or

 

(j)                                    (i) the Borrower or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred Withdrawal Liability to such Multiemployer Plan, (ii) the Borrower or
such ERISA Affiliate does not have reasonable grounds for contesting such
Withdrawal Liability or is not in fact contesting such Withdrawal Liability in a
timely and appropriate manner and (iii) the amount of the Withdrawal Liability
specified in such notice, when aggregated with all other amounts required to be
paid by the Borrower or any of its ERISA Affiliates to Multiemployer Plans in
connection with Withdrawal Liabilities (determined as of the date or dates of
such notification) exceeds $100,000,000 and Withdrawal Liabilities in an
aggregate amount exceeding $100,000,000 remain unpaid 30 days after such payment
is due (unless such Withdrawal Liability is being contested in good faith by the
Borrower or any ERISA Affiliate); or

 

(k)                                 the Borrower or any ERISA Affiliate shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if solely as a result of such reorganization or
termination the aggregate contributions of the Borrower and its ERISA Affiliates
to all Multiemployer Plans that are then in reorganization or have been or are
being terminated have been or will be increased over the amounts required to be
contributed to such Multiemployer Plans for their most recently completed plan
years by an amount exceeding $100,000,000 and any such contribution in an amount
exceeding $100,000,000 remains unpaid 30 days after such payment is due; or

 

(l)                                     any Loan Document shall not be for any
reason, or shall be asserted by the Borrower (except as otherwise expressly
provided in this Agreement or such Loan Document) not to be, in full force and
effect and enforceable in all material respects in accordance with its terms;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code,

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

38

--------------------------------------------------------------------------------


 

(A) the obligation of each Lender to make Advances shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

SECTION 7.01.  Appointment and Authority.  Each Lender hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

SECTION 7.02.  Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

SECTION 7.03.  Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations to the Lenders except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
or that the Administrative Agent is required to exercise as directed in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be expressly provided for herein or in the other Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any debtor relief law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any debtor relief law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and 6.01) or (ii) in the absence of
its own gross negligence or willful misconduct as

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

39

--------------------------------------------------------------------------------


 

determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 7.04.  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of an Advance that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Advance.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

SECTION 7.05.  Indemnification.  (a) The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrower without limiting the obligation of the Borrower to do so), ratably
according to the respective principal amounts of the Advances then owing to each
of them, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by such Agent under the Loan Documents
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from such Agent’s gross
negligence or willful misconduct.  Without limitation of the foregoing, each
Lender agrees to reimburse each Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including counsel fees) incurred by such Agent in
connection with the preparation, execution, delivery, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that such Agent is not reimbursed for such expenses by the
Borrower.  In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Lender or a third party.

 

(b)                                 The failure of any Lender to reimburse the
Administrative Agent promptly upon demand for its share of any amount required
to be paid by the Lenders to the Administrative Agent as provided herein shall
not relieve any other Lender of its obligation hereunder to reimburse the
Administrative Agent for its Ratable Share of such amount, but no Lender shall
be responsible for the failure of any other Lender to reimburse the
Administrative Agent for such other Lender’s Ratable Share of such amount. 
Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 7.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder.  In the case of any investigation, litigation
or proceeding giving rise to any indemnification under this Section, this
Section applies whether any such investigation, litigation or proceeding is
brought by the Administrative Agent, any Lender or a third party.  The
Administrative Agent agrees to return to the Lenders their respective shares of
any amounts paid under this Section that are subsequently reimbursed by the
Borrower.

 

SECTION 7.06.  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

40

--------------------------------------------------------------------------------


 

more sub-agents appointed by the Administrative Agent.  The Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

SECTION 7.07.  Resignation of Administrative Agent.  (a)  The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject to the approval of the Borrower so long as no
Event of Default is continuing, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 8.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

SECTION 7.08.  Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

SECTION 7.09.  No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the bookrunners, Arranger, co-syndication agent or
co-documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

SECTION 7.10.  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any debtor relief law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

41

--------------------------------------------------------------------------------


 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Advances
and all other obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.04 and
8.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.04 and 8.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.  Waivers; Amendments, Etc.  (a)  No failure or delay on the part
of the Administrative Agent or any Lender in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuation of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below (other than a waiver of the minimum amount of Commitment or
Advances assumed by an assignee pursuant to Section 8.06, which may be waived by
unilateral consent of the Borrower), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders and
either acknowledged by or notified to the Administrative Agent; provided,
however, that no such agreement shall (A) change the principal amount of any
Advance, extend the final scheduled maturity of any Advance, extend the
scheduled date for payment (but not prepayments) of principal of or interest on
any Advance, forgive any such payment or any part thereof or reduce the rate of
interest on any Advance, in each case without the prior written consent of each
Lender affected thereby, (B) increase the amount or extend the termination date
of the Commitment of any Lender or reduce or extend the date for payment of the
Funding Fees, Ticking Fees, Duration Fees or other amounts payable under this
Agreement to any Lender, in each case without the prior written consent of such
Lender or (C) amend or modify the provisions of this Section 8.01(b) or
Section 8.05 or the definition of the term “Required Lenders”, without the prior
written consent of each Lender; and provided further that (i) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent and (ii) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

42

--------------------------------------------------------------------------------


 

hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

(c)                                  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Borrower
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Article VI for the benefit of
all the Lenders; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 8.04 (subject to the terms
of Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any debtor relief law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article VI and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

SECTION 8.02.  Notices, Etc.  (a)  Notices.  Except as otherwise expressly
permitted herein, notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
or sent by telecopy, as follows:

 

(i)                                     if to the Borrower or the Administrative
Agent, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 8.02; and

 

(ii)                                  If to any Lender, at its address (or
telecopy number) set forth on its Administrative Questionnaire provided to the
Administrative Agent prior to the date hereof or in the Assignment and
Acceptance pursuant to which such Lender shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy (except that, if a notice or communication sent by telecopy is not
given during normal business hours for the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next business day for the recipient), or on the date five Business Days
after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in
Section 8.02 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 8.02.  The Administrative Agent
shall deliver to the Borrower a copy of each Administrative Questionnaire
received by it.

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.   The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient,

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

43

--------------------------------------------------------------------------------


 

such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower and the Administrative Agent may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Notices or Borrowings) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower, except to the extent that such losses, costs, expenses and liabilities
have resulted from the gross negligence or willful misconduct of such Person. 
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

SECTION 8.03.  Expenses; Indemnity.  (a)  The Borrower agrees to pay (i) the
reasonable fees, disbursements and other charges of counsel for the
Administrative Agent incurred in connection with the preparation of this
Agreement and the other Loan Documents or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby contemplated shall be consummated) and (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender in
connection with the enforcement or protection of their rights in connection with
this Agreement and the other Loan Documents or in connection with the Advances,
including the reasonable fees, disbursements and other charges of Shearman &

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

44

--------------------------------------------------------------------------------


 

Sterling LLP, counsel for the Administrative Agent, in connection with any such
enforcement or protection and the reasonable fees, disbursements and other
charges of any other counsel for the Administrative Agent or any Lender.  The
Borrower further agrees that it shall indemnify the Administrative Agent and the
Lenders from, and hold them harmless against, any documentary taxes, assessments
or similar charges made by any Governmental Authority by reason of the execution
and delivery of this Agreement or any Note.

 

(b)                                 The Borrower agrees to indemnify the
Administrative Agent and each Lender and each of their respective Related
Parties (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, disbursements and other
charges, incurred by or asserted against any Indemnitee by any third party or by
the Borrower arising out of, in any way connected with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto or thereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) the use of the proceeds of
the Advances or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether brought by a third party or by the
Borrower and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses have resulted
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.  The
Borrower also agrees not to assert any claim against any Indemnitee for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Advances, this Agreement, any of the transactions contemplated hereby or
the actual or proposed use of the Letters or Credit of the proceeds of the
Advances.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(c)                                  If any payment of principal of any
Eurodollar Rate Advance is made other than on the last day of the Interest
Period for such Advance, as a result of any Conversion, payment pursuant to
Section 2.06, prepayment pursuant to clause (y) of the proviso to
Section 2.10(a) or acceleration of the maturity of the Advances pursuant to
Section 6.01 or for any other reason, the Borrower shall, upon demand by any
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may incur as a result of such payment, including any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

 

(d)                                 The provisions of this Section 8.03 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Advances, the invalidity or unenforceability
of any term or provision of this Agreement, or any investigation made by or on
behalf of the Administrative Agent or any Lender.  All amounts due under this
Section 8.03 shall be payable on written demand therefor.

 

SECTION 8.04.  Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized, in addition to any other right
or remedy that any Lender may have by operation of law or otherwise, at any time
and from time to time, without notice to the Borrower (any such notice being
expressly waived by the Borrower), to exercise its banker’s lien or right of
setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender to or for the credit or the account of the Borrower against any
of and all the obligations of the Borrower now or hereafter existing under this
Agreement and any Note held by such Lender, irrespective of whether such Lender
shall have made any demand under this Agreement or any Note and although such
obligations may be unmatured; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

45

--------------------------------------------------------------------------------


 

Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender may have.

 

SECTION 8.05.  Binding Effect.  This Agreement shall become effective in
accordance with Section 3.01 when it shall have been executed by the Borrower,
the Administrative Agent and when the Administrative Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

 

SECTION 8.06.  Successors and Assigns.  (a)  Subject to Section 8.05, whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of the Borrower, the
Administrative Agent or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.

 

(b)                                 Each Lender may assign to one or more
Eligible Assignees all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment and the
Advances at the time owing to it); provided, however, that (i) except in the
case of an assignment to a Lender or an Affiliate of a Lender, each of the
Administrative Agent and the Borrower must give its prior written consent to
such assignment (which consent shall not be unreasonably withheld and such
approval to be deemed granted by the Borrower if not denied in a writing
specifying the reasons for such denial within ten Business Days); provided
further, however, the consent of the Borrower shall not be required if a Default
has occurred and is continuing on the date of the Assignment and Acceptance,
(ii) except in the case of an assignment to a Lender or an Affiliate of a
Lender, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 (or an amount equal to the remaining balance of such
Lender’s Commitment), (iii) the parties to each such assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 (except that such fee shall not
be required with respect to assignments to Affiliates), and (iv) the assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. Each assignment shall be of a constant, and not a
varying, percentage of the assigning Lender’s rights and obligations under this
Agreement.  Upon acceptance and recording pursuant to paragraph (e) of this
Section 8.06, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least five Business Days after the
execution thereof and in no event shall precede the date of such recording,
(i) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, shall have the rights and
obligations of a Lender under this Agreement and (ii) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto, but shall continue to be entitled to the
benefits of Sections 2.11, 2.14 and 8.03, as well as to any Ticking Fees accrued
for its account and not yet paid).

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations, or other
compensating actions, including funding, with the consent of the Borrower and
the Administrative Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all
Advances in accordance with its Ratable Share.  Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

46

--------------------------------------------------------------------------------


 

compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim created
by it and that its Commitment, and the outstanding balances of its Advances, in
each case without giving effect to assignments thereof that have not become
effective, are as set forth in such Assignment and Acceptance; (ii) except as
set forth in clause (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
represents and warrants that it is legally authorized to enter into such
Assignment and Acceptance; (iv) such assignee confirms that it has received a
copy of this Agreement, together with copies of any amendments or consents
entered into prior to the date of such Assignment and Acceptance and copies of
the most recent financial statements delivered pursuant to Section 5.01(h) and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

 

(d)           The Administrative Agent shall maintain at its address referred to
in, or determined pursuant to, Section 8.02 a copy of each Assignment and
Acceptance delivered to and accepted by it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Advances owing to, each Lender from time to time and
whether such Lender is a Lender on the Effective Date, or the assignee of such a
Lender.  The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(e)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above to the extent required under paragraph (b) above and the
written consent (to the extent required under paragraph (b) above), of the
Administrative Agent and the Borrower, the Administrative Agent shall (i) accept
such Assignment and Acceptance, (ii) in the case of the Administrative Agent,
record the information contained therein in the Register and (iii) give prompt
notice thereof to the Lenders.  No assignment shall be effective unless it has
been recorded in the Register as provided in this paragraph (e).

 

(f)            Each Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other entities shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.11, 2.14 and 8.03 to the same extent as if
they were Lenders (provided that the Borrower shall not be required to reimburse
the participating banks or other entities pursuant to Section 2.11, 2.14 or 8.03
in an amount that exceeds the amount that would have been payable thereunder to
such Lender had such Lender not sold such participation) and (iv) the

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

47

--------------------------------------------------------------------------------


 

Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower and to approve any amendment,
modification or waiver of any provision of this Agreement (provided that the
participating bank or other entity may be provided with the right to approve
amendments, modifications or waivers affecting it with respect to (A) any
decrease in the Funding Fees, Ticking Fees, Duration Fees or other amounts
payable hereunder with respect to Commitments or Advances in which the
participating bank or other entity has purchased a participation, (B) any change
in the amount of principal of, or decrease in the rate at which interest is
payable on, the Advances in which the participating bank or other entity has
purchased a participation or (C) any extension of the final scheduled maturity
of any Advance in which the participating bank or other entity has purchased a
participation.

 

(g)           Notwithstanding the limitations set forth in paragraph (b) above,
any Lender may at any time assign all or any portion of its rights under this
Agreement, including to a Federal Reserve Bank, without the prior written
consent of the Borrower or the Administrative Agent, provided that no such
assignment shall release a Lender from any of its obligations hereunder or
substitute any such Bank for such Lender as a party hereto.

 

(h)           [Reserved].

 

(i)            The Borrower may, with the prior written consent of the
Administrative Agent, replace any of the Lenders with one or more assignees,
provided (i) that the Lender being replaced has been paid in full for all
Advances made by such Lender and all other amounts accrued or due to such Lender
hereunder, (ii) that the full amount of the Commitments remain unchanged and
(iii) that the percentages of the total Commitments allocated to the Lenders
(other than any replaced Lenders) remain unchanged unless prior written consent
from any such affected Lenders has been obtained.  Upon any such replacement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.11, 2.14 and 8.03, as well as to any Ticking Fees
accrued for its account under Section 2.04 and not yet paid.

 

(j)            In the event that:

 

(i)            any Lender shall have refused (and shall not have retracted such
refusal) to make available any Advance on its part to be made available
hereunder, other than solely as a result of the failure of any condition set
forth in Article III to be satisfied (such condition not having been effectively
waived in accordance with the terms hereof);

 

(ii)           any Lender shall have notified either the Administrative Agent or
the Borrower (and shall not have retracted such notification) that it does not
intend to comply with any of its obligations hereunder, other than solely as a
result of the failure of any condition set forth in Article III to be satisfied
(such condition not having been effectively waived in accordance with the terms
hereof);

 

(iii)          any Lender shall be a Defaulting Lender; or

 

(iv)          any Lender shall make demand upon the Borrower for any amount
pursuant to Section 2.11 or 2.14;

 

the Borrower shall have the right, at its own expense, upon notice to such
Lender and the Administrative Agent (A) to require such Lender, and such Lender
hereby agrees, to use commercially reasonable efforts to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in Section 8.06(b)) all the interests, rights and obligations of such Lender to
an assignee; provided, however, that (1) no such assignment shall conflict with
any law, rule or regulation or order of any Governmental Authority and (2) the
Borrower or such assignee, as the case may be, shall pay to such Lender in same
day funds on the date of such assignment the principal of and interest accrued
on the date of payment on the Advances made by such Lender hereunder and all
other amounts accrued for such Lender’s account or owed to it hereunder or
(B) to replace such Lender with one or more assignees, provided, in the case of
this clause (B), (1) that the Lender being replaced has been paid in full for
all Advances made by such Lender and all other amounts accrued or due to such
Lender hereunder, (2) that the full amount of the Commitments remains unchanged
and (3) that the percentage of the total Commitments allocated to

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

48

--------------------------------------------------------------------------------


 

the Lenders (other than any replaced Lenders) remains unchanged unless prior
written consent from such Lenders has been obtained, (4) no Default shall have
occurred and be continuing, (5) the replacement Lender is acceptable to the
Administrative Agent and (6) if such replacement Lender is not an existing
Lender, the Borrower shall have paid the Administrative Agent a processing and
recordation fee of $3,500.  Upon any assignment, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.11,
2.14 and 8.03, as well as to any fees accrued for its account under Section 2.04
and not yet paid.

 

(j)            Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”) of such Granting Lender, identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower, the option
to provide to the Borrower all or any part of any Advance that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement provided that (i) nothing herein shall constitute a commitment to make
any Advance by any SPC and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Advance, the Granting Lender
shall be obligated to make such Advance pursuant to the terms hereof.  The
making of an Advance by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Advance were made by the
Granting Lender.  Each party hereto hereby agrees that no SPC shall be liable
for any payment under this Agreement for which a Lender would otherwise be
liable, for so long as, and to the extent, the related Granting Lender makes
such payment.  In furtherance of the foregoing, each party hereto hereby agrees
that, prior to the date that is one year and one day after the payment in full
of all outstanding senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States or any State
thereof.  In addition, notwithstanding anything to the contrary contained in
this Section 8.06, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any
Advances to its Granting Lender or to any financial institutions (if consented
to by the Borrower and the Administrative Agent) providing liquidity and/or
credit facilities to or for the account of such SPC to fund the Advances made by
such SPC or to support the securities (if any) issued by such SPC to fund such
Advances and (ii) disclose on a confidential basis any non-public information
relating to its Advances to any rating agency, commercial paper dealer or
provider of a surety, guarantee or credit or liquidity enhancement to such SPC.

 

SECTION 8.07.  Confidentiality.  Unless otherwise agreed to in writing by the
Borrower, the Administrative Agent and each Lender hereby agree to keep all
Proprietary Information (as defined below) confidential and not to disclose or
reveal any Proprietary Information to any Person other than the Administrative
Agent’s or such Lender’s directors, officers, employees, Affiliates and agents
and to actual or potential assignees and participants, and then only on a
confidential basis; provided, however, that the Administrative Agent or any
Lender may disclose Proprietary Information (a) as required by law, rule,
regulation or judicial process or in connection with any litigation or other
proceeding relating to this Agreement (provided that the applicable Person shall
give the Borrower notice of such disclosure on the same day on which it
determines such disclosure to be necessary and in any event prior to such
disclosure to the extent not prohibited by law, and, if prior notice is
prohibited by law, shall give notice of such disclosure as promptly as is
legally permitted), (b) to its attorneys and accountants, (c) as required by any
state, or Federal or foreign authority or examiner regulating banks or banking,
and (d) subject to an agreement containing provisions substantially the same as
those of this Section which inures to the benefit of the Borrower, to (i) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations.  For purposes of this Agreement,
the term “Proprietary Information” shall include all information about the
Borrower or any of its Affiliates that has been furnished by the Borrower or any
of its Affiliates, whether furnished before or after the Effective Date, and
regardless of the manner in which it is furnished; provided, however, that
Proprietary Information does not include information that (i) is or becomes
generally available to the public other than as a result of a disclosure by the
Administrative Agent or any Lender not permitted by this Agreement, (ii) was
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to its disclosure by the Administrative Agent or such Lender by the
Borrower or any of its Affiliates or (iii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a Person
other than the Borrower or its Affiliates who, to the best knowledge of the
Administrative Agent or such Lender, as the case may be, is not otherwise bound
by a confidentiality agreement with the Borrower or any of its Affiliates, or is
not otherwise prohibited from transmitting the information to the Administrative
Agent or such Lender.

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

49

--------------------------------------------------------------------------------


 

SECTION 8.08.  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

SECTION 8.09.  Execution in Counterparts; Integration.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic medium shall be effective as
delivery of a manually executed counterpart of this Agreement.  This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the Arranger and fees included in the
invite letter from the Arranger to the Lenders, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.

 

SECTION 8.10.  Jurisdiction; Consent to Service of Process.  (a)  The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that any Lender may otherwise have to bring any
action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 

(b)           The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or Federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.02.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 8.11.  Patriot Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests that is necessary to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

 

SECTION 8.12.  [Reserved].

 

SECTION 8.13.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger and the Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Arranger and the Lenders, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

50

--------------------------------------------------------------------------------


 

other Loan Documents; (ii) (A) the Administrative Agent, the Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) none of the Administrative Agent, the
Arranger or any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Arranger or any Lender has any obligation
to disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arranger and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

[The rest of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

51

--------------------------------------------------------------------------------


 

SECTION 8.14  Waiver of Jury Trial.  Each of the Borrower, the Administrative
Agent and the Lenders hereby irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the actions of the
Administrative Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

THE KROGER CO.

 

 

 

 

By

/s/ Todd Foley

 

Name:

Todd Foley

 

Title:

Vice President and Treasurer

 

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By

/s/ Jaime C. Eng

 

Name:

Jaime C. Eng

 

Title:

Vice President

 

52

--------------------------------------------------------------------------------


 

Lenders

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By

/s/ Jaime C. Eng

 

Name:

Jaime C. Eng

 

Title:

Vice President

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By

/s/ Frances W. Josephic

 

Name:

Frances W. Josephic

 

Title:

Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By

/s/ Peter Martinets

 

Name:

Peter Martinets

 

Title:

Managing Director

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

By

/s/ Kenneth E. Quinn

 

Name:

Kenneth E. Quinn

 

Title:

Vice President

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

By

/s/ Tracy Rahn

 

Name:

Tracy Rahn

 

Title:

Director

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

By

/s/ William M. Feathers

 

Name:

William M. Feathers

 

Title:

Vice President

 

 

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

By

/s/ Megan S. Szewe

 

Name:

Megan S. Szewe

 

Title:

Vice President

 

53

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

By

/s/ David Cole

 

Name:

David Cole

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

By

/s/ Harumi Kambara

 

Name:

Harumi Kambara

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

By

/s/ C. Joseph Richardson

 

Name:

C. Joseph Richardson

 

Title:

Senior Vice President

 

54

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
Three asterisks denote omissions.

 

SCHEDULE I

THE KROGER CO.

BRIDGE LOAN AGREEMENT

COMMITMENTS

 

Name of Initial Lender

 

Commitment

 

 

 

 

 

Bank of America, N.A

 

$

172,000,000

 

U.S. Bank National Association

 

$

132,000,000

 

Wells Fargo Bank, National Association

 

$

132,000,000

 

Citibank, N.A.

 

$

86,500,000

 

The Royal Bank of Scotland plc

 

$

86,500,000

 

The Bank of New York Mellon

 

$

53,000,000

 

Fifth Third Bank

 

$

53,000,000

 

Royal Bank of Canada

 

$

53,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

53,000,000

 

PNC Bank, National Association

 

$

29,000,000

 

Total:

 

$

850,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(c)
REQUIRED AUTHORIZATIONS AND APPROVALS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(f)

DISCLOSED LITIGATION

 

Any actions, suits, investigations, litigation or proceedings disclosed in
Borrower’s periodic or current reports filed with the SEC are incorporated by
reference in this Schedule 4.01(f).

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.02
ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

 

BORROWER

 

The Kroger Co.

1014 Vine Street

Cincinnati, Ohio 45202-1100

Attn:  Treasurer

 

ADMINISTRATIVE AGENT:

 

Administrative Agent Office:
(For financial/loan activity — advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

Attention:  Jelani S. Ford

Phone:  980- 386-7637

Electronic Mail: jelani.s.ford@baml.com

 

Remittance Instructions:

Bank of America, N.A.

ABA#:  026009593

 Account #: 1366212250600

Attn: Credit Services East

Ref: The Kroger Company

 

Other Notices as Administrative Agent:

(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc)

101 S TRYON ST

Charlotte NC 28255-0001

Attention: Maria A. McClain

Telephone: 980.388.1935

Electronic Mail: maria.a.mcclain@baml.com

 

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
Three asterisks denote omissions.

 

EXHIBIT A - FORM OF NOTICE OF

BORROWING

 

Bank of America, N.A., as Administrative Agent

 

for the Lenders parties

 

to the Credit Agreement

 

referred to below

 

[Address]

[Date]

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned, The Kroger Co., refers to the Bridge Loan Agreement, dated as
of August 2, 2013 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto, Bank of America, N.A.,
as Administrative Agent for said Lenders, U.S. Bank National Association and
Wells Fargo Bank, National Association, as co-syndication agents, and Citibank,
N.A. and The Royal Bank of Scotland plc, as Co-Documentation Agents, and hereby
gives you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement
that the undersigned hereby requests a Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.02(a) of the Credit
Agreement:

 

(i)                                     The Business Day of the Proposed
Borrowing is                               , 20    .

 

(ii)                                  The Type of Advances comprising the
Proposed Borrowing is [Base Rate Advances] [Eurodollar Rate Advances].

 

(iii)                               The aggregate amount of the Proposed
Borrowing is $                              .

 

[(iv)                          The initial Interest Period for each Eurodollar
Rate Advance made as part of the Proposed Revolving Credit Borrowing is
           month[s].]

 

The undersigned hereby certifies that each of the conditions precedent to the
Proposed Borrowing set forth in Section 3.02 of the Credit Agreement have been
satisfied:

 

 

Very truly yours,

 

 

 

THE KROGER CO.

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
Three asterisks denote omissions.

 

EXHIBIT B - FORM OF

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Bridge Loan Agreement dated as of August 2, 2013 (as
amended or modified from time to time, the “Credit Agreement”) among The Kroger
Co., an Ohio corporation (the “Borrower”), the Lenders (as defined in the Credit
Agreement), Bank of America, N.A., as Administrative Agent for said Lenders,
U.S. Bank National Association and Wells Fargo Bank, National Association, as
co-syndication agents, and Citibank, N.A.  and The Royal Bank of Scotland plc,
as Co-Documentation Agents.  Terms defined in the Credit Agreement are used
herein with the same meaning.

 

The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:

 

1.                                      The Assignor hereby sells and assigns to
the Assignee, and the Assignee hereby purchases and assumes from the Assignor,
an interest in and to the Assignor’s rights and obligations under the Credit
Agreement as of the date hereof equal to the percentage interest specified on
Schedule 1 hereto of all outstanding rights and obligations under the Credit
Agreement.  After giving effect to such sale and assignment, the Assignee’s
Commitment and the amount of the Advances owing to the Assignee will be as set
forth on Schedule 1 hereto.

 

2.                                      The Assignor (i) represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim created
by it; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iv) attaches the Note
held by the Assignor and requests that the Agent exchange such Note for a new
Note payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto or new Notes payable to the order of the
Assignee in an amount equal to the Commitment assumed by the Assignee pursuant
hereto and the Assignor in an amount equal to the Commitment retained by the
Assignor under the Credit Agreement, respectively, as specified on Schedule 1
hereto.

 

3.                                      The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 4.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (iv) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (v) attaches any U.S. Internal Revenue Service
forms required under Section 2.14 of the Credit Agreement.

 

4.                                      Following the execution of this
Assignment and Acceptance, it will be delivered to the Agent for acceptance and
recording by the Agent.  The effective date for this Assignment and Acceptance
(the “Effective Date”) shall be the date of acceptance hereof by the Agent,
unless otherwise specified on Schedule 1 hereto.

 

5.                                      Upon such acceptance and recording by
the Agent, as of the Effective Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement.

 

--------------------------------------------------------------------------------


 

6.                                      Upon such acceptance and recording by
the Agent, from and after the Effective Date, the Agent shall make all payments
under the Credit Agreement and the Notes in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest and
Ticking Fees with respect thereto) to the Assignee.  The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
and the Notes for periods prior to the Effective Date directly between
themselves.

 

7.                                      This Assignment and Acceptance shall be
governed by, and construed in accordance with, the laws of the State of
New York.

 

8.                                      This Assignment and Acceptance may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of Schedule 1 to this Assignment
and Acceptance by telecopier or other electronic medium shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

2

--------------------------------------------------------------------------------


 

Schedule 1

to

Assignment and Acceptance

 

Percentage interest assigned:

 

 

 

 

%

 

 

 

 

 

 

Assignee’s Commitment:

 

$

 

 

 

 

 

 

 

 

 

 

 

Aggregate outstanding principal amount of Advances assigned:

 

$

 

 

 

 

 

 

 

 

 

 

 

Principal amount of Note payable to Assignee:

 

$

 

 

 

 

 

 

 

 

 

 

 

Principal amount of Note payable to Assignor:

 

$

 

 

 

 

 

 

 

 

 

 

Effective Date*:                                , 20    

 

 

 

 

 

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

 

By

 

 

 

Title:

 

 

 

 

Dated:                                , 20

 

 

 

 

 

 

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

 

By

 

 

 

Title:

 

 

 

 

Dated:                                , 20

 

 

 

Domestic Lending Office:

 

[Address]

 

 

 

Eurodollar Lending Office:

 

[Address]

 

 

 

Accepted and Approved this

 

 

        day of                               , 20    

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative

 

 

Agent

 

 

 

 

 

By

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

*                                         This date should be no earlier than
five Business Days after the delivery of this Assignment and Acceptance to the
Agent.

 

3

--------------------------------------------------------------------------------


 

Approved this          day

 

of                               , 20    

 

 

 

THE KROGER CO.

 

 

 

 

By

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
Three asterisks denote omissions.

 

 

EXHIBIT C - FORM OF

 

OPINION OF COUNSEL

 

FOR THE BORROWER

 

To each of the Lenders parties

to the Credit Agreement referred to below

and to Bank of America, N.A.,

as Administrative Agent

 

The Kroger Co.

 

Ladies and Gentlemen:

 

As Executive Vice President, Secretary and General Counsel of The Kroger Co., an
Ohio corporation (the “Company”), I am familiar with its affairs and, to the
extent necessary to render this opinion, the affairs of its subsidiaries and in
particular the Bridge Loan Agreement, dated as of August 2, 2013 (the “Credit
Agreement”), among the Company, the banking institutions listed on the signature
pages thereof (the “Lenders”), Bank of America, N.A., as Administrative Agent
for said Lenders, U.S. Bank National Association and Wells Fargo Bank, National
Association, as co-syndication agents, and Citibank, N.A. and The Royal Bank of
Scotland plc, as Co-Documentation Agents.  This opinion is delivered to you
pursuant to the Credit Agreement.  All capitalized terms used herein which are
defined in, or by reference in, the Credit Agreement have the meanings assigned
to such terms in, or by reference in, the Credit Agreement unless otherwise
indicated herein.

 

In connection with the preparation of this opinion, I have examined originals,
or certified, conformed or reproduction copies, of such corporate records,
agreements, instruments and documents of the Borrower, such certificates of
public officials and such other documents as I have deemed necessary or
appropriate to its preparation and delivery.  In all such examinations, I have
assumed the genuineness of all signatures on original or certified, conformed or
reproduction copies of documents of all parties other than the Company and the
conformity to original or certified copies of all copies submitted to me as
conformed or reproduction copies.  As to various questions of fact relevant to
such opinions, I have relied upon, and assume the accuracy of, statements or
certificates of public officials and statements or certificates of officers or
representatives of the Borrower and others.  I am familiar with the proceedings
of the Board of Directors of the Borrower in connection with the Credit
Agreement.

 

Based on the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, I am of the opinion that:

 

(1)           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Ohio.  The Borrower has all
requisite corporate power and authority to own or lease and operate its
properties, and to carry on its business as presently conducted.  The Borrower
has the corporate power and authority to execute and deliver the Credit
Agreement, and to perform its obligations under the Credit Agreement.  The
Borrower is duly qualified or licensed to do business as a foreign corporation
in good standing in all jurisdictions in which it owns or leases assets or in
which the conduct of its business requires it to so qualify or be licensed
except where the failure to be so licensed or qualified is not likely to have a
material adverse effect on the business, condition (financial or otherwise),
performance, operation, properties or prospects thereof.

 

(2)           The Credit Agreement has been duly executed and delivered on
behalf of the Borrower.

 

(3)           There are no pending or overtly threatened actions or proceedings
against the Company or any of its Subsidiaries before any court, governmental
agency or arbitrator which, (a) except as set forth in the Credit Agreement, are
reasonably likely to have a Material Adverse Effect or (b) purport to affect the
legality, validity or enforceability of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

(4)           The execution and delivery by the Borrower of the Credit Agreement
and the performance by the Borrower of its obligations under the Credit
Agreement (a) have been duly authorized by all necessary corporate action,
(b) do not require any filing or registration with, or approval or consent of,
any governmental agency or authority generally applicable to corporations for
profit that has not been made or obtained, and (c) do not contravene (i) any
provisions of the Articles of Incorporation of the Borrower or Regulations of
the Borrower and all amendments thereto, or (ii) any present law, or
governmental regulation of any governmental agency or authority of the State of
Ohio generally applicable to corporations for profit which, to my knowledge, is
applicable to the Borrower.

 

(5)           The execution and delivery by the Borrower of the Credit Agreement
and the performance by it of its obligations thereunder, to my knowledge, will
not contravene any indenture, loan or credit agreement, lease, guarantee,
mortgage, security agreement, bond, note or other agreement or instrument, or
any order, writ, judgment, award, injunction or decree, which affect or purport
to affect any of the rights or obligations of the Borrower under the Credit
Agreement, except as disclosed in the Credit Agreement.

 

(6)           No authorization, consent, approval or other action by, and no
notice to or filing with, any governmental authority is required for the due
execution, delivery and performance by the Borrower of the Credit Agreement.

 

(7)           The Credit Agreement constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms.

 

(8)           In general, an Ohio court would give effect to the choice of law
provisions in the Credit Agreement which specify New York law as the applicable
law (other than instances where Ohio law specifically governs Ohio property,
persons or activities, for example, with respect to real property and choice of
law rules under the Uniform Commercial Code (“UCC”)).  The Supreme Court of Ohio
has validated contractual choice of law provisions.  Jarvis v. Ashland
Oil, Inc., 17 Ohio St. 3d 189 (1985); Schulke Radio Productions, Ltd. v.
Midwestern Broadcasting Co., 6 Ohio St. 3d 436 (1983).  In the latter case, the
Supreme Court held that the parties may choose the law applicable to their
contract unless (i) the state whose law is chosen has no substantial
relationship to the parties or to the transaction and there is no other
reasonable basis for the parties’ choice or (ii) application of the chosen law
would be contrary to a fundamental policy of a state having a materially greater
interest in the issue than the chosen state and such other state would be the
state of applicable law in the absence of a choice by the parties.  In addition,
Ohio Revised Code (“R.C.”) § 1301.05 (UCC 1-105) provides generally with respect
to UCC matters (not including issues specifically addressed to the contrary by
the Ohio UCC) that when a transaction bears a reasonable relation to Ohio and
also to another state, the parties may agree that the law of either Ohio or of
such other state shall govern their rights and duties.  Under the present
circumstances, it would appear that the parties’ stipulation that the law of New
York should control should be given effect in Ohio.  This conclusion is based
upon our understanding that the transactions provided for in the Credit
Agreement were negotiated primarily in New York, were executed and delivered in
New York, and are to be performed, in whole or in part, in New York and that the
Administrative Agent has its chief places of business outside of the State of
Ohio.

 

The opinions set forth above are subject to the following qualifications:

 

(a)           My opinion in paragraph 7 above as to enforceability is subject to
the effect of any applicable bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar law affecting creditors’ rights generally.

 

(b)           My opinion in paragraph 7 above as to enforceability is subject to
the effect of general principles of equity, including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealing (regardless
of whether considered in a proceeding in equity or at law).

 

(c)           I express no opinion as to (i) Section 2.13 of the Credit
Agreement insofar as it provides that any Lender purchasing a participation from
another Lender pursuant thereto may exercise set-off or similar rights with
respect to such participation and (ii) the effect of the law of any jurisdiction
other than

 

2

--------------------------------------------------------------------------------


 

the State of Ohio wherein any Lender may be located or wherein enforcement of
the Credit Agreement or the Notes may be sought that limits the rates of
interest legally chargeable or collectible.

 

The opinions stated herein are limited to the federal laws of the United States
of America and the laws of the State of Ohio.  To the extent the opinions stated
herein relate to laws of a jurisdiction other than the United States of America
or the State of Ohio, I have assumed for purposes of such opinions that the laws
of such jurisdiction are identical to the laws of the State of Ohio.  The
opinions are limited to the matters on which I have been expressly asked to
opine and do not extend beyond such limits.  The opinions expressed herein are
solely for the benefit of the Administrative Agent and the Lenders and may not
be relied on in any manner or for any purpose by any other person or entity.

 

 

Very truly yours,

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D —FORM OF

ADMINISTRATIVE QUESTIONNAIRE

 

1.     Borrower or Deal Name The Kroger Co

 

E-mail this document with your commitment letter to:

 

E-mail address of recipient:

 

 

2.     Legal Name of Lender of Record for Signature Page:

 

 

Markit Entity Identifier (MEI) #

 

 

Fund Manager Name (if applicable)

 

Legal Address from Tax Document of Lender of Record:

 

Country

 

Address

 

City

 

 

State/Province

 

 

Country

 

 

3.     Domestic Funding Address:

 

4.     Eurodollar Funding Address:

 

 

 

Street Address

 

 

Street Address

 

Suite/ Mail Code

 

 

Suite/ Mail Code

 

City

 

State

 

 

City

 

State

 

Postal Code

 

Country

 

 

Postal Code

 

Country

 

 

5.     Credit Contact Information:

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary Credit Contact:

 

First Name

 

Middle Name

 

Last Name

 

Title

 

Street Address

 

Suite/Mail Code

 

City

 

State

 

Postal Code

 

Country

 

Office Telephone #

 

Office Facsimile #

 

Work E-Mail Address

 

IntraLinks/SyndTrak

 

E-Mail Address

 

 

Secondary Credit Contact:

 

First Name

 

Middle Name

 

Last Name

 

Title

 

Street Address

 

Suite/Mail Code

 

City

 

State

 

Postal Code

 

 

1

--------------------------------------------------------------------------------


 

Country

 

Office Telephone #

 

Office Facsimile #

 

Work E-Mail Address

 

IntraLinks/SyndTrak

 

E-Mail Address

 

 

Primary Operations Contact:

 

Secondary Operations Contact:

 

 

 

First

 

 

MI

 

 

Last

 

 

First

 

 

MI

 

 

Last

 

Title

 

 

Title

 

Street Address

 

 

Street Address

 

Suite/ Mail Code

 

 

Suite/ Mail Code

 

City

 

 

State

 

 

City

 

 

State

 

Postal Code

 

 

Country

 

 

Postal Code

 

 

Country

 

Telephone

 

 

Facsimile

 

 

Telephone

 

Facsimile

 

E-Mail Address

 

 

E-Mail Address

 

IntraLinks/SyndTrak E-Mail

 

IntraLinks/SyndTrak E-Mail

Address

 

 

Address

 

 

Does Secondary Operations Contact need copy of notices?   o YES   o NO

 

Letter of Credit Contact:

 

Draft Documentation Contact or Legal Counsel:

 

 

 

First

 

 

MI

 

 

Last

 

 

First

 

 

MI

 

 

Last

 

Title

 

 

Title

 

 

Street Address

 

 

Street Address

 

Suite/ Mail Code

 

 

Suite/ Mail Code

 

City

 

 

State

 

 

City

 

 

State

 

Postal Code

 

 

Country

 

 

Postal Code

 

 

Country

 

Telephone

 

 

Facsimile

 

 

Telephone

 

Facsimile

 

E-Mail Address

 

 

E-Mail Address

 

 

6.     Lender’s Fed Wire Payment Instructions:

 

Pay to:

Bank Name

 

ABA #

 

City

 

 

State

 

Account #

 

Account Name

 

Attention

 

 

7.     Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

Bank Name

 

ABA #

 

 

City

 

 

State

 

Account #

 

Account Name

 

 

2

--------------------------------------------------------------------------------


 

Attention

 

 

Can the Lender’s Fed Wire Payment Instructions in Section 6 be used? o YES o NO

 

8.     Lender’s Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):

 

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

Tax Withholding Form Delivered to Bank of America (check applicable one):

 

o W-9

 

o W-8BEN

 

o W-8ECI

 

o W-8EXP

 

o W-8IMY

 

Tax Contact:

 

First

 

 

MI

 

 

Last

 

 

Title

 

 

Street Address

 

 

Suite/ Mail Code

 

 

City

 

  State

 

 

Postal Code

 

  Country

 

 

Telephone

 

  Facsimile

 

 

E-Mail Address

 

 

 

NON—U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

 

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

3

--------------------------------------------------------------------------------


 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

--------------------------------------------------------------------------------

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

Error! Objects cannot be created from editing field codes.

 

9. Bank of America’s Payment Instructions:

 

Pay to:

 

Bank of America, N.A.

 

 

ABA # 026009593

 

 

New York, NY

 

 

Account # 3750836479

 

 

Attn: Corporate Credit Services

 

 

Ref: The Kroger Co

 

4

--------------------------------------------------------------------------------


 

EXHIBIT E —FORM OF

SOLVENCY CERTIFICATE

 

[                      ], [        ]

 

The undersigned, [                      ], the [                      ] of The
Kroger Co. (the “Borrower” or  the “Company”), is familiar with the properties,
businesses, assets and liabilities of the Borrower and is duly authorized to
execute this certificate (this “Solvency Certificate”) on behalf of the
Borrower.

 

This Solvency Certificate is delivered pursuant to Section 3.02(a)(iii) of the
Bridge Loan Agreement dated as of [                ], 2013 (the “Credit
Agreement”; terms defined therein unless otherwise defined herein being used
herein as therein defined) among the Borrower, each lender from time to time
party thereto (collectively, the “Lenders”) and Bank of America, N.A., as
administrative agent thereunder (in such capacity, the “Administrative Agent”).

 

As used herein, “Company” means the Borrower.

 

1.             I, [  ], hereby certify that I am the [  ] of the Company and
that I am knowledgeable of the financial and accounting matters of the Company,
the Credit Agreement and the covenants and representations (financial or
otherwise) contained therein and that, as such, I am authorized to execute and
deliver this Solvency Certificate on behalf of the Company.

 

2.             The undersigned certifies, on behalf of the Borrower and not in
his individual capacity, that he has made such investigation and inquiries as to
the financial condition of the Borrower as the undersigned deems necessary and
prudent for the purposes of providing this Solvency Certificate.  The
undersigned acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of this Solvency Certificate in connection
with the making of Advances under the Credit Agreement.

 

3.             The undersigned certifies, on behalf of the Borrower and not in
his individual capacity, that (a) the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Solvency Certificate were made in good faith and were based on assumptions
reasonably believed by the Borrower to be fair in light of the circumstances
existing at the time made; and (b) for purposes of providing this Solvency
Certificate, the amount of contingent liabilities has been computed as the
amount that, in the light of all the facts and circumstances existing as of the
date hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

BASED ON THE FOREGOING, the undersigned certifies, on behalf of the Borrower and
not in his individual capacity, that, on the date hereof, before and after
giving effect to the Transactions (and the Advances made or to be made and other
obligations incurred or to be incurred on the Closing Date):

 

(i)            the fair value of the property of the Company (including, for the
avoidance of doubt, property consisting of the residual equity value of the
Company’s subsidiaries) is greater than the total amount of liabilities,
including contingent liabilities, of the Company;

 

(ii)           the present fair salable value of the assets of the Company
(including, for the avoidance of doubt, property consisting of the residual
equity value of the Company’s subsidiaries) is greater than the amount that will
be required to pay the probable liability of the Company on the sum of its debts
and other liabilities, including contingent liabilities;

 

(iii)          the Company has not, does not intend to, and does not believe
(nor should it reasonably believe) that it will, incur debts or liabilities
beyond the Company’s ability to pay such debts and liabilities as they become
due (whether at maturity or otherwise);

 

(iv)          the Company does not have unreasonably small capital with which to
conduct the businesses in which it is engaged as such businesses are now
conducted (and reflected in the Projections) and are proposed to be conducted
following the Closing Date;

 

--------------------------------------------------------------------------------


 

(v)           the Company is able to pay its debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business; and

 

(vi)          the Company is “solvent” within the meaning given to that term and
similar terms under the Bankruptcy Code and applicable laws relating to
fraudulent transfers and conveyances.

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in his capacity as 
[                      ] of the Borrower and not in his individual capacity.

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT

 

 

Dated as of August 2, 2013

 

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”) among THE KROGER CO.,
an Ohio corporation (the “Borrower”), the banks, financial institutions and
other institutional lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”) and BANK OF AMERICA, N.A., as administrative agent
(the “Administrative Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)                                 The Borrower, the Lenders and the
Administrative Agent have entered into a Bridge Loan Agreement dated as of
August 2, 2013 (the “Credit Agreement”).  Capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement.

 

(2)                                 The Borrower and the Required Lenders have
agreed to amend the Credit Agreement as hereinafter set forth.

 

SECTION 1.                            Amendments to Credit Agreement The Credit
Agreement is, effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 2, hereby amended in full to read
as follows:

 

(a)                                 Section 1.01 is amended by adding the
following definition in appropriate alphabetical order:

 

“Permitted Debt Offerings” means (i) the Contemplated Financings to the extent
yielding gross proceeds up to $850,000,000, (ii) issuances of commercial paper
and (iii) issuances of indebtedness under the Borrower’s Five Year Credit
Agreement dated as of November 8, 2010, amended and restated as of January 25,
2012, and further amended as of February 29, 2012, or any amendments,
restatements, refinancings, replacements or extensions thereof.

 

(b)                                 Section 2.05(c) is amended in full to read
as follows:

 

The Commitments shall automatically and permanently be ratably reduced in the
amount of, and on the date of any incurrence or issuance of debt securities or
equity described in Section 2.10(b)(i).

 

(c)                                  Section 2.10(b)(i) is amended by deleting
the phrase “other than the Contemplated Financings to the extent yielding gross
proceeds up to $850,000,000” and substituting therefor the phrase “other than
the Permitted Debt Offerings”.

 

--------------------------------------------------------------------------------


 

SECTION 2.                            Conditions of Effectiveness This Amendment
shall become effective as of the date first above written (the “Amendment
Effective Date”) when, and only when, the Administrative Agent shall have
received counterparts of this Amendment executed by the Borrower and the
Required Lenders.

 

SECTION 3.                            Representations and Warranties of the
Borrower The Borrower represents and warrants as follows:

 

(a)                                 The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Ohio.

 

(b)                                 The execution, delivery and performance by
the Borrower of this Amendment and the Credit Agreement, as amended hereby, are
within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Borrower’s charter,
regulations or by-laws, as applicable, or (ii) law or any contractual
restriction binding on or affecting the Borrower.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party is required for the due execution,
delivery or performance by the Borrower of this Amendment or the Credit
Agreement, as amended hereby.

 

(d)                                 This Amendment has been duly executed and
delivered by the Borrower.  This Amendment and the Credit Agreement, as amended
hereby, to which the Borrower is a party are legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms.

 

(e)                                  There is no pending or threatened action,
suit, investigation, litigation or proceeding affecting the Borrower or any of
its Subsidiaries before any court, governmental agency or arbitrator that
(i) could be reasonably likely to have a Material Adverse Effect (other than the
Disclosed Litigation) or (ii) purports to affect the legality, validity or
enforceability of this Amendment or any of the Credit Agreement, as amended
hereby.

 

(f)                                   No event has occurred and is continuing
that constitutes a Default.

 

--------------------------------------------------------------------------------


 

SECTION 4.                            Reference to and Effect on the Credit
Agreement and the Loan Documents

 

(a)                                 On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Notes and each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

 

(b)                                 The Credit Agreement, the Notes and each of
the other Loan Documents, as specifically amended by this Amendment, are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.

 

SECTION 5.                            Costs and Expenses The Borrower agrees to
pay on demand all costs and expenses of the Administrative Agent in connection
with the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 8.03 of the Credit Agreement.

 

SECTION 6.                            Execution in Counterparts This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

SECTION 7.                            Governing Law This Amendment shall be
governed by, and construed in accordance with, the laws of the State of
New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

THE KROGER CO.

 

 

 

By

/s/ Todd Foley

 

Name: Todd Foley

 

Title: Vice President and Treasurer

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By

/s/ Jaime C. Eng

 

Name: Jaime C. Eng

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Lenders

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By

/s/ Jaime C. Eng

 

Name: Jaime C. Eng

 

Title: Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By

/s/ Frances W. Josephic

 

Name: Frances W. Josephic

 

Title: Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By

/s/ Peter R. Martinets

 

Name: Peter R. Martinets

 

Title: Managing Director

 

 

 

 

 

CITIBANK, N.A.

 

 

 

By

/s/ Kenneth Quinn

 

Name: Kenneth Quinn

 

Title: Vice President

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

By

/s/ Tracy Rahn

 

Name: Tracy Rahn

 

Title: Director

 

 

 

 

 

THE BANK OF NEW YORK MELLON

 

 

 

By

/s/ William M. Feathers

 

Name: William M. Feathers

 

Title: Vice President

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

By

/s/ Michael J. Schaltz, Jr.

 

Name: Michael J. Schaltz, Jr.

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

By

/s/ Gordon MacArthur

 

Name: Gordon MacArthur

 

Title: Authorized Signatory

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

By

/s/ Harumi Kambara

 

Name: Harumi Kambara

 

Title: Authorized Signatory

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By

/s/ C. Joseph Richardson

 

Name: C. Joseph Richardson

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------